EXHIBIT 10.2

THE TERMS AND PROVISIONS OF THIS AGREEMENT, INCLUDING WITHOUT LIMITATION THE
LIENS AND SECURITY INTERESTS GRANTED HEREIN, ARE SUBJECT TO THE TERMS OF THAT
CERTAIN INTERCREDITOR AGREEMENT DATED AS OF JANUARY 31, 2007 BETWEEN LASALLE
BANK NATIONAL ASSOCIATION, AS FIRST LIEN AGENT, AND LASALLE BANK NATIONAL
ASSOCIATION, AS SECOND LIEN AGENT (AS AMENDED OR OTHERWISE MODIFIED FROM TIME TO
TIME, THE “INTERCREDITOR AGREEMENT”). EACH PARTY TO THIS AGREEMENT IRREVOCABLY
AGREES TO BE BOUND BY THE PROVISIONS OF THE INTERCREDITOR AGREEMENT.

SECOND LIEN LOAN AND SECURITY AGREEMENT

by and among

LASALLE BANK NATIONAL ASSOCIATION, as Agent,

LASALLE BANK NATIONAL ASSOCIATION, as Administrative Agent,

THE FINANCIAL INSTITUTIONS FROM TIME TO TIME

A PARTY HERETO, as Lenders

and

APAC CUSTOMER SERVICES, INC., as Borrower

DATED AS OF JANUARY 31, 2007

1

TABLE OF CONTENTS

Page

EXHIBIT A — BUSINESS AND COLLATERAL LOCATIONS
EXHIBIT B — COMPLIANCE CERTIFICATE
EXHIBIT C — COMMERCIAL TORT CLAIMS
EXHIBIT D — FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT
EXHIBIT E — FORM OF PROMISSORY NOTE

SCHEDULE 1-A — PERMITTED INVESTMENTS
SCHEDULE 1-B — PERMITTED LIENS
SCHEDULE 11(g) — LITIGATION
SCHEDULE 11(i) — AFFILIATE TRANSACTIONS
SCHEDULE 11(j) — NAMES & TRADE NAMES
SCHEDULE 11(n) — INDEBTEDNESS
SCHEDULE 11(p)-A – PARENT AND SUBSIDIARIES
SCHEDULE 11(p)-B — AFFILIATES
SCHEDULE 11(q) – DEFAULTS
SCHEDULE 17(a) – CLOSING DOCUMENT CHECKLIST

2

SECOND LIEN LOAN AND SECURITY AGREEMENT

THIS SECOND LIEN LOAN AND SECURITY AGREEMENT (as amended, modified or
supplemented from time to time, this “Agreement”) made this 31st day of January,
2007 by and among LASALLE BANK NATIONAL ASSOCIATION, in its capacity as Agent as
specified herein (“Agent”) for itself and all other lenders from time to time a
party hereto (“Lenders”), LASALLE BANK NATIONAL ASSOCIATION, in its capacity as
Administrative Agent as specified herein, all other Lenders and APAC CUSTOMER
SERVICES, INC., an Illinois corporation, having its principal place of business
at Six Parkway North, Deerfield, Illinois 60015 (“Borrower”).

W I T N E S S E T H:

WHEREAS, Borrower has requested that Lenders make a certain term loan available
to Borrower, and the parties hereto wish to provide for the terms and conditions
upon which such term loan shall be made;

NOW, THEREFORE, in consideration of any loans made to Borrower by Lenders, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged by Borrower, the parties agree as follows:

1. DEFINITIONS.

"Account”, “Account Debtor”, “Chattel Paper”, “Commercial Tort Claims”, “Deposit
Accounts”, "Documents”, “Electronic Chattel Paper”, “Equipment”, “Fixtures”,
“General Intangibles”, “Goods”, "Instruments”, “Inventory”, “Investment
Property”, “Letter-of-Credit Right”, “Proceeds” and "Tangible Chattel Paper”
shall have the respective meanings assigned to such terms in the Illinois
Uniform Commercial Code, as the same may be in effect from time to time.

"Administrative Agent” shall mean LaSalle Bank National Association, acting in
its capacity as Administrative Agent hereunder (and not in its capacity as a
Lender), and any Person succeeding to LaSalle Bank National Association in such
capacity, in accordance with the terms and provisions hereof.

"Affiliate” shall mean any Person (other than an individual) (i) which directly
or indirectly through one or more intermediaries controls, is controlled by, or
is under common control with, Borrower, (ii) which beneficially owns or holds
fifteen percent (15%) or more of the voting control or equity interests of
Borrower, or (iii) fifteen percent (15%) or more of the voting control or equity
interests of which is beneficially owned or held by Borrower.

"Agent” has the meaning specified in the Recitals to this Agreement.

"Agreement” has the meaning specified in the Recitals to this Agreement.

"Applicable Margin” shall mean seven and one-fourth of one percent (7.25%).

"Approved Electronic Form” shall have the meaning specified in Section 30
hereof.

"Assignment and Acceptance” shall have the meaning specified in Section 20
hereof.

"Borrower” has the meaning specified in the Recitals to this Agreement.

"Business Day” shall mean any day other than a Saturday, a Sunday or (i) with
respect to all matters, determinations, fundings and payments in connection with
LIBOR Rate Loans, any day on which banks in London, England or Chicago, Illinois
are required or permitted to close, and (ii) with respect to all other matters,
any day that banks in Chicago, Illinois are required or permitted to close.

"Capital Adequacy Charge” shall have the meaning specified in
subsection 4(c)(iv) hereof.

"Capital Adequacy Demand” shall have the meaning specified in
subsection 4(c)(iv) hereof.

"Capital Expenditures” shall mean with respect to any period, the aggregate of
all expenditures (whether paid in cash or accrued as liabilities and including
expenditures for capitalized lease obligations) by Borrower and its Subsidiaries
during such period that are required by generally accepted accounting
principles, consistently applied, to be included in or reflected by the
property, plant and equipment or similar fixed asset accounts (or intangible
accounts subject to amortization) on the balance sheet of Borrower and its
Subsidiaries less the sum of (i) the amount of net cash proceeds received from
the sale of such property, plant and equipment or similar fixed asset that have
been applied against the “Revolving Loans” (as such term is defined in the First
Lien Loan Agreement) of Borrower during such period (with such amount being
limited to $2,000,000 for the fiscal quarter ending December 31, 2006 and such
amount being limited to $2,000,000 in the aggregate from and following
January 1, 2007), and (ii) to the extent otherwise constituting Capital
Expenditures during such period in accordance with the definition hereof, the
aggregate amount of incentive payments or reimbursement payments received by
Borrower or any of its Subsidiaries in connection with real estate transactions
including but not limited to improvements made to such real estate for the
benefit of Borrower or any of its Subsidiaries and not resulting in net
out-of-pocket expenditures by Borrower or any of its Subsidiaries.

"Cash Equivalent” shall mean any of the following: (a) marketable direct
obligations of the Government of the United States or any agency thereof backed
by the full faith and credit of the United States maturing within 365 days of
the acquisition thereof, (b) certificates of deposit, time deposits or bankers
acceptances issued by any Lender or any United States commercial bank having
combined capital and surplus of at least $250,000,000, (c) commercial paper
maturing within 270 days of the acquisition thereof issued by any Person
organized under the laws of any state of the United States and rated at least
P-1 by Moody’s or “A-1” by S&P, (d) marketable general obligations of a state or
municipality of the United States, or any political subdivision of any of the
foregoing maturing within 365 days from the date of acquisition thereof,
unconditionally secured by the full faith and credit of such state or
municipality or political subdivision and having at the time of acquisition one
of the two highest ratings obtainable from either S&P or Moody’s, or
(e) investments in money market funds, the portfolios of which are limited to
holding no less than 95% of their assets in investments of the type described in
clauses (a), (b), (c) and (d) of this definition.

"Code” means the Internal Revenue Code of 1986, as amended, and any successor
law.

"Collateral” shall mean all of the property of Borrower described in Section 5
hereof, together with all other real or personal property of any Obligor or any
other Person now or hereafter pledged to Agent, for the benefit of Agent,
Administrative Agent and Lenders, to secure, either directly or indirectly,
repayment of any of the Liabilities.

"Discharge of First Lien Claim” shall have the meaning set forth in the
Intercreditor Agreement.

"EBITDA” shall mean, with respect to any period, Borrower’s and its
Subsidiaries’ net income for such period, plus the sum (without duplication) of
all amounts deducted in arriving at such net income amount in respect of
(i) interest expense for such period, (ii) federal, state and local income taxes
for such period, (iii) amounts properly charged for depreciation of fixed assets
and amortization of intangible assets (including, without limitation, goodwill,
deferred expenses and organization costs) for such period, (iv)  all cash and
non-cash restructuring charges incurred during the period from July 1, 2005
through December 31, 2006 and not to exceed $10,000,000 including those in
connection with the Restructuring, (v) the write down of goodwill in the quarter
ending September 30, 2005 in an amount not to exceed $11,000,000, (vi) with
respect to periods beginning after December 31, 2006, cash and non-cash
restructuring charges incurred during the period and not to exceed $2,500,000 in
any Fiscal Year, (vii) non-cash charges related to the expensing of options for
Borrower’s common stock incurred during such period and (viii) non-cash asset
impairment charges incurred during such period, all on a consolidated basis.

"Environmental Laws” shall mean all federal, state, district, local and foreign
laws, rules, regulations, ordinances, and consent decrees relating to hazardous
substances, pollution, environmental matters and any material health and/or
safety matters, as now or at any time hereafter in effect, applicable to
Borrower’s business or facilities owned or operated by Borrower, including laws
relating to emissions, discharges, releases or threatened releases of
pollutants, contamination, chemicals, or hazardous, toxic or dangerous
substances, materials or wastes into the environment (including, without
limitation, ambient air, surface water, ground water, land surface or subsurface
strata) or otherwise relating to the generation, manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
Hazardous Materials.

"ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, modified or restated from time to time.

"Event of Default” shall have the meaning specified in Section 15 hereof.

"Exited Business” shall have the meaning specified in the definition of
“Restructuring.”

"Exited Business Assets” shall have the meaning specified in the definition of
“Restructuring.”

"First Lien Agent” shall mean LaSalle Bank National Association, in its capacity
as “Agent” under the terms of the First Lien Loan Agreement.

"First Lien Debt” shall mean the senior secured first lien loan facility made by
the First Lien Lenders and First Lien Agent to the Borrower on the date hereof
pursuant to the First Lien Loan Agreement.

"First Lien Lenders” shall mean the “Lenders” as such term is defined in the
First Lien Loan Agreement.

"First Lien Loan Agreement” shall mean that certain Second Amended and Restated
Loan and Security Agreement of even date herewith by and among First Lien Agent,
First Lien Lenders and Borrower, as the same may be amended or otherwise
modified from time to time pursuant to the terms of the Intercreditor Agreement.

"Fiscal Year” shall mean each twelve (12) month accounting period of Borrower,
which ends on the Sunday closest to December 31 of each year.

"Fixed Charges” shall mean for any period, without duplication, scheduled
payments of principal during the applicable period with respect to all
indebtedness of Borrower and its Subsidiaries, on a consolidated basis, for
borrowed money, plus scheduled payments of principal during the applicable
period with respect to all capitalized lease obligations of Borrower and its
Subsidiaries, on a consolidated basis, plus scheduled payments of interest
during the applicable period with respect to all indebtedness of Borrower and
its Subsidiaries, on a consolidated basis, for borrowed money including capital
lease obligations, plus Unfinanced Capital Expenditures of Borrower and its
Subsidiaries, on a consolidated basis, during the applicable period, plus
payments during the applicable period in respect of income or franchise taxes of
Borrower and its Subsidiaries, on a consolidated basis; provided, that, if the
applicable period of measurement includes any period of time beginning on or
after October 1, 2006, Fixed Charges shall be reduced for such measurement
period by the amount of Capital Expenditures (in the direct order of incurrence)
incurred from and following October 1, 2006 and during such period, in an
aggregate amount not to exceed $15,000,000 during the term of this Agreement.

"Hazardous Materials” shall mean any hazardous, toxic or dangerous substance,
materials and wastes, including, without limitation, hydrocarbons (including
naturally occurring or man-made petroleum and hydrocarbons), flammable
explosives, asbestos, urea formaldehyde insulation, radioactive materials,
biological substances, polychlorinated biphenyls, pesticides, herbicides and any
other kind and/or type of pollutants or contaminants (including, without
limitation, materials which include hazardous constituents), sewage, sludge,
industrial slag, solvents and/or any other similar substances, materials, or
wastes and including any other substances, materials or wastes that are or
become regulated under any Environmental Law (including, without limitation any
that are or become classified as hazardous or toxic under any Environmental
Law).

"Indemnified Party” shall have the meaning specified in Section 23 hereof.

"Intent-To-Use-Applications” shall have the meaning specified in subsection 5(a)
hereof.

"Intercreditor Agreement” shall mean that certain Intercreditor Agreement dated
as of the date hereof between Agent and First Lien Agent, and acknowledged by
Borrower and its Subsidiaries, as the same may be amended or otherwise modified
from time to time in accordance with the terms thereof.

"Interest Period” shall have the meaning specified in subsection 4(a)(ii)
hereof.

"Investment” means, with respect to any Person, any investment by such Person in
any other Person (including Affiliates) in the form of loans, guarantees,
advances, or capital contributions (excluding commission, travel, and similar
advances to officers and employees of such Person made in the ordinary course of
business), purchases or other acquisitions, or contracts to purchase or
otherwise acquire, the obligations, indebtedness, stock, equity interests or all
or substantially all of the assets of such other Person (or of any division or
business line of such other Person), and any other items that are or would be
classified as investments on a balance sheet prepared in accordance with
generally accepted accounting principals.

"IRS” means the United States Internal Revenue Service.

"Lenders” has the meaning specified in the Recitals to this Agreement.

"Liabilities” shall mean any and all obligations, liabilities and indebtedness
of Borrower to Agent, Administrative Agent and each Lender or to any parent,
affiliate or subsidiary of Agent, Administrative Agent and each Lender of any
and every kind and nature, created, arising under or evidenced by this Agreement
or any Other Agreement to which an Obligor is a party, whether now or hereafter
existing, whether now due or to become due, whether primary, secondary, direct,
indirect, absolute, contingent or otherwise (including, without limitation,
obligations of performance) and whether several, joint or joint and several.

"LIBOR Rate” shall mean, with respect to any Interest Period, the greater of
(i) a rate per annum equal to (a) the offered rate for deposits in United States
dollars for a period equal to such Interest Period as displayed in the Bloomberg
Financial Markets system (or such other authoritative source as selected by
Administrative Agent in its sole discretion) as of 11:00 a.m. (London time) two
Business Days prior to the first day of such Interest Period divided by (b) a
number equal to 1.0 minus the maximum reserve percentages (expressed as a
decimal fraction) including, without limitation, basic supplemental, marginal
and emergency reserves under any regulations of the Board of Governors of the
Federal Reserve System or other governmental authority having jurisdiction with
respect thereto, as now and from time to time in effect, for Eurocurrency
funding (currently referred to as “Eurocurrency Liabilities” in Regulation D of
such Board) which are required to be maintained by Administrative Agent by the
Board of Governors of the Federal Reserve System and (ii) five and one-fourth of
one percent (5.25%). The LIBOR Rate shall be adjusted automatically on and as of
the effective date of any change in such reserve percentage.

"LIBOR Rate Loans” shall mean the portion or portions of the Term Loan bearing
interest with reference to the LIBOR Rate.

"Material Adverse Effect” shall mean a material adverse effect on the business,
property, assets, prospects, operations or condition, financial or otherwise, of
a Person.

"Maturity Date” means the earlier to occur of (i) January 31, 2011 and (ii) the
date on which the Liabilities become due and payable pursuant to the provisions
of subsection 16(a) hereof.

"Moody’s” shall mean Moody’s Investors Service, Inc. and any successor thereto.

"Non-U.S. Lender” shall mean (a) each Lender that is a foreign person as defined
in Treasury Regulations section 1.1441-1(c)(2) or (b) each Lender that is a
wholly-owned domestic entity that is disregarded for United States federal tax
purposes under Treasury Regulations section 301.7701-2(c)(2) as an entity
separate from its owner and whose single owner is a foreign person within the
meaning of Treasury Regulations section 1.1441-1(c)(2).

"Obligor” shall mean Borrower and each other Person who is or shall become
primarily or secondarily liable for any of the Liabilities.

"Other Agreements” shall mean all agreements, instruments and documents, other
than this Agreement, including, without limitation, guaranties, mortgages, trust
deeds, pledges, powers of attorney, consents, assignments, contracts, notices,
security agreements, leases, financing statements and all other writings
heretofore, now or from time to time hereafter executed by or on behalf of
Borrower or any other Person and delivered to Agent and/or any Lender or to any
parent, affiliate or subsidiary of Agent and/or any Lender in connection with
the Liabilities or the transactions contemplated hereby, as each of the same may
be amended, modified or supplemented from time to time.

"Parent” shall mean any Person now or at any time or times hereafter owning or
controlling (alone or with any other Person) at least a majority of the issued
and outstanding equity of Borrower.

"PBGC” shall have the meaning specified in subsection 12(b)(v) hereof.

"Permitted Investment” shall mean any of the following: (a) Investment in cash
or Cash Equivalents, (b)  Investments received in satisfaction of judgments,
settlements of debts or compromises of obligations in the ordinary course of
business, in each case, including, without limitation, pursuant to any plan of
reorganization or similar arrangement upon the bankruptcy or insolvency of any
trade creditor or customer, (c) advances and prepayments for asset purchases in
the ordinary course of business, (d) Investments consisting of guaranties and/or
indebtedness permitted under subsections 13(a) and 13(b) hereof, (e) Investments
in any Subsidiary or Affiliate to the extent permitted under subsections 13(d)
and 13(i) hereof, (f) other Investments (i) so long as the aggregate amount of
such Investments made in any Fiscal Year does not exceed $50,000 in such Fiscal
Year and (ii) no such Investments may be made during the continuance of an Event
of Default, (g) Investments in prepaid expenses, negotiable instruments held for
collection and lease, utility and workers’ compensation, performance and other
similar deposits, and (h) Investments existing on the date hereof and described
on Schedule 1-A.

"Permitted Liens” shall mean (i) liens imposed by law, statutory liens of
landlords, carriers, warehousemen, processors, mechanics, workmen, repairmen,
materialmen or suppliers and other similar liens incurred in the ordinary course
of business (including, without limitation, deposits made to obtain the release
of such liens) and securing amounts not yet due or declared to be due by the
claimant thereunder; (ii) liens or security interests in favor of Agent on
behalf of the Lenders; (iii) zoning restrictions and easements, rights-of-way
licenses, covenants, matters of plat, minor defects or irregularity in title or
other agreements of record and other restrictions affecting the use of real
property that do not individually or in the aggregate have a material adverse
effect on Borrower’s ability to use such real property for its intended purpose
in connection with Borrower’s business; (iv) liens in connection with purchase
money indebtedness (as defined in 9-103 of the Uniform Commercial Code) and
capitalized leases otherwise permitted pursuant to this Agreement, provided,
that such liens attach only to the assets the purchase of which was financed by
such purchase money indebtedness or which is the subject of such capitalized
leases; (v) liens set forth on Schedule 1-B hereto and such liens as may arise
from any extension, renewal or refinancing of the indebtedness relating to such
scheduled lien; (vi) liens, pledges or deposits in the ordinary course of
business to secure obligations under workers’ compensation, unemployment
insurance laws, old age benefits, other types of social security or similar
legislation; (vii) tax liens with respect to taxes not required to be paid by
Section 12(h) and liens resulting from judgments to the extent not constituting
an Event of Default hereunder or securing appeal or other surety bonds related
to such judgments; (viii) any interest or title of a lessor or sublessor under
any operating lease or any capitalized lease; (ix) liens on Cash Equivalents
relating to banker’s liens, rights of set-off or similar rights as to deposit or
securities accounts and liens of a collection bank arising under Section 4-210
of the Uniform Commercial Code on items in the course of collection; (x) liens
or encumbrances (including, without limitation, any interest of a licensee)
under licensing agreements for use of intellectual property existing on the date
hereof and hereafter entered into in the ordinary course of business; (xi) liens
securing indebtedness or other obligations under swaps, interest rate management
agreements, hedge agreements or other similar agreements not prohibited by this
Agreement; (xii) liens of sellers of goods arising under Article 2 of the
Uniform Commercial Code; (xiii) liens or deposits to secure the performance of
contracts, leases or other obligations of a like nature incurred in the ordinary
course of business; provided in each case that the obligation is not for
borrowed money and that the obligation secured is not overdue, or, if overdue,
is being contested in good faith by appropriate proceedings which prevent
enforcement of any lien relating thereto and adequate reserves have been
established therefor; (xiv) liens on insurance policies and the proceeds thereof
securing the financing of the premiums with respect thereto; and (xv) liens
securing the First Lien Debt, subject to the terms of the Intercreditor
Agreement.

"Person” shall mean any individual, sole proprietorship, partnership, joint
venture, trust, unincorporated organization, association, corporation, limited
liability company, institution, entity, party or foreign or United States
government (whether federal, state, county, city, municipal or otherwise),
including, without limitation, any instrumentality, division, agency, body or
department thereof.

"Plan” shall have the meaning specified in subsection 12(b)(v) hereof.

"Prime Rate” shall mean the greater of (i) Administrative Agent’s publicly
announced prime rate (which is not intended to be Administrative Agent’s lowest
or most favorable rate in effect at any time) in effect from time to time and
(ii) eight percent (8.00%).

"Pro Rata Share” shall mean at any time, with respect to any Lender, a fraction
(expressed as a percentage in no more than nine (9) decimal places), the
numerator of which shall be the principal portion of the Term Loan held by such
Lender at such time and the denominator of which shall be the aggregate
principal amount of the Term Loan of all Lenders at such time.

"Qualified Equity Offering” shall mean a common stock equity offering by
Borrower prior to January 31, 2008 resulting in the receipt by Borrower of gross
cash proceeds in an amount equal to not less than $5,000,000, which offering
shall be subject only to ordinary course fees (including without limitation
underwriting fees), costs and expenses.

"Regulatory Change” shall have the meaning specified in subsection 4(b)(iii)
hereof.

"Requisite Lenders” shall mean, Lenders having Pro Rata Shares aggregating in
excess of fifty percent (50%) at such time.

"Restructuring” shall mean the restructuring of Borrower’s business to
effectuate the exit by Borrower from substantially all of its outbound customer
acquisition business (the “Exited Business”) as more fully described in the
Restructuring Plan presented to Administrative Agent on July 18, 2005 (the
“Restructuring Plan”), such Restructuring to occur between July 1, 2005 and
December 31, 2006. The Restructuring contemplates the termination of certain
client relationships, the closing of those certain customer interaction centers
identified in section A-I of Exhibit A, the sale or disposal of assets used in
the Exited Business at such locations (the “Exited Business Assets”) and the
transfer of certain of Borrower’s assets from one customer interaction center to
another.

"Restructuring Plan” shall have the meaning specified in the definition of
“Restructuring”.

"S&P” shall mean Standard & Poor’s, a division of The McGraw-Hill Companies,
Inc. and any successor thereto.

"Schwartz Group” means Theodore G. Schwartz, the immediate family members of
Theodore G. Schwartz, any trusts for the benefit of Theodore G. Schwartz or his
immediate family members, any split-interest trust of which a charity or
charities and Theodore G. Schwartz or his immediate family members are the only
beneficiaries, or any partnership or corporation of which Theodore G. Schwartz
or his immediate family members are direct or indirect partners or shareholders.

"Security Agreement” shall mean that certain Security Agreement dated as of the
date hereof by and among each Subsidiary of Borrower and Agent, for the benefit
of Agent and Lenders, as the same may be amended, modified or supplemented from
time to time.

"Specified Installment” shall mean $200,000; provided, that if at any time the
Term Loan is optionally prepaid by an amount equal to or greater than $5,000,000
with contemporaneously arising proceeds of a Qualified Equity Offering, then
from and following such time the Specified Installment shall mean $150,000.

"Subsidiary” shall mean any corporation of which more than fifty percent (50%)
of the outstanding capital stock having ordinary voting power to elect a
majority of the board of directors of such corporation (irrespective of whether
at the time stock of any other class of such corporation shall have or might
have voting power by reason of the happening of any contingency) is at the time,
directly or indirectly, owned by Borrower, or any partnership, joint venture or
limited liability company of which more than fifty percent (50%) of the
outstanding equity interests are at the time, directly or indirectly, owned by
Borrower or any partnership of which Borrower is a general partner.

"Tax” shall mean, in relation to any LIBOR Rate Loans and the applicable LIBOR
Rate, any tax, levy, impost, duty, deduction, withholding or charges of whatever
nature required to be paid by Agent, Administrative Agent or any Lender and/or
to be withheld or deducted from any payment otherwise required hereby to be made
by Borrower to Administrative Agent or any Lender with respect to any LIBOR Rate
Loan; provided, that the term “Tax” shall not include (i) any franchise taxes or
any taxes measured by or imposed upon the net income or net profits of Agent,
Administrative Agent or any Lender or (ii) any United States withholding tax
imposed under laws (including any statute, treaty or regulation) in effect on
the date of the closing of the transactions described herein or related hereto
(or, in the case of an assignee pursuant to Section 20 of this Agreement, on the
date of the Assignment and Acceptance by which such assignee becomes a Lender
hereunder) applicable to Agent, Administrative Agent or such Lender (as the case
may be).

"Term Loan” shall have the meaning specified in subsection 2(a) hereof.

"Term Loan Commitment” shall mean, with respect to any Lender, the maximum
amount of the Term Loan which such Lender has agreed to make to Borrower,
subject to the terms and conditions of this Agreement, as set forth on the
signature page hereto.

"Treasury Regulations” means the final and temporary (but not proposed) income
tax regulations promulgated under the Code, as such regulations may be amended
from time to time (including corresponding provisions of succeeding
regulations).

"Unfinanced Capital Expenditures” shall mean all Capital Expenditures, other
than those financed with indebtedness permitted pursuant to either of clauses
(iv) and/or (v) of Section 13(b) of the Agreement.

2. LOAN.

(a) Term Loan.

Subject to the terms and conditions of this Agreement and the Other Agreements,
on the date that the conditions set forth in Section 17 are satisfied, the
Lenders agree to make a term loan to Borrower in an amount equal to Fifteen
Million and No/100 Dollars ($15,000,000.00) (the "Term Loan”); provided; that
each Lender’s obligation to fund its portion of the Term Loan shall not exceed
such Lender’s Term Loan Commitment. Amounts repaid with respect to the Term Loan
may not be reborrowed. Borrower hereby irrevocably authorizes and directs Agent
and Lenders to disburse the proceeds of the Term Loan to repay First Lien Debt
outstanding on the date hereof.

(b) Repayments.

The Liabilities shall be repaid as follows:

(i) Payment of Term Loan. The Term Loan shall be repaid in monthly installments
each in an amount equal to the Specified Installment, commencing on the last day
of July, 2007, and on the last day of each calendar month thereafter; provided
that any remaining outstanding principal balance of the Term Loan shall be
repaid on the Maturity Date. If any such payment due date is not a Business Day,
then such payment may be made on the next succeeding Business Day and such
extension of time shall be included in the computation of the amount of interest
and fees due hereunder.

(ii) Optional Prepayments. Following the Discharge of the First Lien Claim, and
subject to the provisions of Section 10 hereof, the Term Loan may be optionally
prepaid from time to time, in minimum dollar amounts equal to $500,000 or an
integral multiple of $100,000 in excess thereof; provided, that (i) except as
provided in the following clause (ii), no such optional prepayment may be made
within one hundred eighty (180) days following the date hereof, except in
connection with the sale by Borrower of all or substantially all assets of
Borrower to a Person not an Affiliate of Borrower and/or the sale of all or
substantially all outstanding equity of Borrower to a Person not an Affiliate of
Borrower and (ii) without regard for the Discharge of the First Lien Claim, the
Term Loan may be optionally prepaid at any time with contemporaneously arising
proceeds of a Qualified Equity Offering.

(iii) Mandatory Prepayments. Following Discharge of the First Lien Claim, upon
receipt of the proceeds of the sale or other disposition of any Equipment or
real property of Borrower which is subject to a mortgage in favor of Agent, or
if any of the Equipment or real property subject to such mortgage is damaged,
destroyed or taken by condemnation in whole or in part, the proceeds thereof
shall be paid by Borrower to Agent (in each case to the extent such proceeds, in
the aggregate, exceed $100,000 in any Fiscal Year (but all such proceeds
received during the continuance of an Event of Default)), for the benefit of
Agent and Lenders, as a prepayment of the Term Loan; provided, however, so long
as no Event of Default then exists, the Borrower may expend insurance proceeds
on the replacement of like kind collateral so long as such expenditures are made
within 90 days of the receipt by Borrower of insurance proceeds with respect to
the applicable casualty event.

(c) Notes.

The Term Loan shall, in Agent’s and Lenders’ sole discretion, be evidenced by
one or more promissory notes in substantially the form of Exhibit E hereto.
However, if the Term Loan is not so evidenced, the Term Loan may be evidenced
solely by entries upon the books and records maintained by Agent, Administrative
Agent and each Lender.

3. [Intentionally Omitted.]

4. INTEREST, FEES AND CHARGES.

(a) Interest Rate.

Subject to the terms and conditions set forth below, the Term Loan shall bear
interest at the per annum rate of interest equal to the Applicable Margin in
excess of the LIBOR Rate for the applicable Interest Period, such rate to remain
fixed for such Interest Period. “Interest Period” shall mean each continuous
period of one (1) month. The first such Interest Period shall be selected by the
Borrower by giving written notice of such selection to the Administrative Agent
not less than three (3) Business Days prior to the commencement date for such
interest period. Each one (1) Interest Period occurring after such initial
period shall commence on the day on which the immediately preceding period
expires. Said rate of interest shall be payable on the last Business Day of each
month in arrears. Upon the election of Agent or Requisite Lenders following the
occurrence and during the continuance of an Event of Default, the Term Loan
shall bear interest at the rate of two percent (2.0%) per annum in excess of the
interest rate otherwise payable thereon, which interest shall be payable on
demand and if demand is not sooner made, on the last Business Day of each month
in arrears. All interest shall be calculated on the basis of a 360-day year.
Agent will provide prompt notice to Borrower after the increase of interest
pursuant to this subsection 4(a)(iii).

(b) Other LIBOR Provisions; Taxes.

(i) As of the last day of any Interest Period, all or any portion of the
relevant LIBOR Rate Loans shall continue as LIBOR Rate Loans with Interest
Periods of one (1) month.

(ii) Administrative Agent’s determination of the LIBOR Rate as provided above
shall be conclusive, absent manifest error. Furthermore, if Administrative
Agent, Agent or any Lender determines, in good faith (which determination shall
be conclusive, absent manifest error), prior to the commencement of any Interest
Period that (A) U.S. Dollar deposits of sufficient amount and maturity for
funding the LIBOR Rate Loans are not available to Administrative Agent, Agent or
such Lender in the London Interbank Eurodollar market in the ordinary course of
business, or (B) by reason of circumstances affecting the London Interbank
Eurodollar market, adequate and fair means do not exist for ascertaining the
rate of interest to be applicable to the LIBOR Rate Loans requested by Borrower
to be LIBOR Rate Loans or the LIBOR Rate Loans bearing interest at the rates set
forth in subsection 4(a)(ii) of this Agreement shall not represent the effective
pricing to such Lender for U.S. Dollar deposits of a comparable amount for the
relevant period (such as for example, but not limited to, official reserve
requirements required by Regulation D to the extent not given effect in
determining the rate), Agent shall promptly notify Borrower and all existing
LIBOR Rate Loans shall convert to a single loan upon the end of the applicable
Interest Period which loan shall bear interest at the Prime Rate plus four and
one-half of one percent per annum.

(iii) If, after the date hereof, the introduction of, or any change in any
applicable law, treaty, rule, regulation or guideline or in the interpretation
or administration thereof by any governmental authority or any central bank or
other fiscal, monetary or other authority having jurisdiction over
Administrative Agent, or any Lender or its lending offices (a “Regulatory
Change”), shall, in the opinion of counsel to Agent or such Lender, make it
unlawful for Administrative Agent, Agent or such Lender to make or maintain
LIBOR Rate Loans, then Agent shall promptly notify Borrower and the LIBOR Rate
Loans shall immediately convert to a single loan on the last Business Day of the
then existing Interest Period or on such earlier date as required by law which
loan shall bear interest at the Prime Rate plus four and one-half of one percent
per annum.

(iv) If, for any reason, a LIBOR Rate Loan is paid prior to the last Business
Day of any Interest Period or if a LIBOR Rate Loan does not occur on a date
specified by Borrower in its request (other than as a result of a default by
Administrative Agent, Agent or a Lender), Borrower agrees to indemnify
Administrative Agent, Agent and each Lender against any loss (including any loss
on redeployment of the deposits or other funds acquired by Administrative Agent,
or Agent or such Lender to fund or maintain such LIBOR Rate Loan but excluding
any lost profit or margins), cost or expense incurred by Administrative Agent,
Agent or such Lender as a result of such prepayment. If Administrative Agent,
Agent or any Lender makes such a claim for compensation, it shall provide to
Borrower a certificate setting forth the amount of such loss, cost or expense
and an explanation of the basis for and the computation of such loss, cost or
expense and the amounts shown on such certificate shall be conclusive in the
absence manifest error.

(v) If any Regulatory Change (whether or not having the force of law) shall
(A) impose, modify or deem applicable any assessment, reserve, special deposit
or similar requirement against assets held by, or deposits in or for the account
of or loans by, or any other acquisition of funds or disbursements by,
Administrative Agent, Agent or any Lender; (B) subject to the provisions of
subsection 4(b)(vi) (which shall be controlling with respect to the matters
covered thereby), cause Administrative Agent, Agent or any Lender or the LIBOR
Rate Loans to be subject to any Tax or change the basis of taxation of payments
to Administrative Agent or any Lender of principal or interest due from Borrower
to Administrative Agent or such Lender hereunder (other than a change in the
taxation of the overall net income of Administrative Agent or such Lender); or
(C) impose on Administrative Agent, Agent or any Lender any other adverse
condition regarding the LIBOR Rate Loans or Agent’s or any Lender’s funding
thereof, and Administrative Agent, Agent or any Lender shall determine (which
determination shall be conclusive, absent any manifest error) that the result of
the foregoing is to increase the cost to Administrative Agent, Agent or such
Lender of making or maintaining the LIBOR Rate Loans or to reduce the amount of
principal or interest received by Administrative Agent or such Lender hereunder,
then Borrower shall pay to such party, on demand, such additional amounts as
such party shall, from time to time, determine are sufficient to compensate and
indemnify such party from such increased cost or reduced amount. If Agent or a
Lender makes such a claim for compensation, it shall provide to Borrower after
such claim a certificate setting forth the computation of the increased costs or
reduced amount in reasonable detail and such compilation shall be conclusive in
absence of manifest error.

(vi) Each of Administrative Agent and each Lender shall receive payments of
amounts of principal of and interest with respect to the LIBOR Rate Loans free
and clear of, and without deduction for, any Taxes.

(A) If Borrower shall be required to withhold or deduct any Tax from any such
amount payable with respect to a LIBOR Rate Loan, then such amount shall be
increased by Borrower to the extent necessary to ensure that, after such
withholding or deduction, Agent or such Lender (as the case may be) receives a
net amount equal to the amount it would have received had no such withholding or
deduction been required or made. If Administrative Agent, Agent or any Lender
shall be subject to any Tax in respect of any LIBOR Rate Loan or any part
thereof, then Borrower shall indemnify Administrative Agent, Agent or such
Lender (as the case may be) for the full amount of such Tax paid by
Administrative Agent, Agent or such Lender (as the case may be) within 30 days
after the date Administrative Agent, Agent or such Lender (as the case may be)
makes written demand therefor. Such written demand shall be accompanied by a
certificate setting forth in reasonable detail the amount of such
indemnification and the basis for the calculation of such amount, and shall be
conclusive in the absence of manifest error. Notwithstanding the foregoing,
Borrower shall not be obligated to indemnify Administrative Agent, Agent or such
Lender (as the case may be) to the extent that such Tax was incurred by
Administrative Agent, Agent or such Lender (as the case may be) (x) more than
one hundred eighty (180) days prior to the date that Administrative Agent, Agent
or such Lender (as the case may be) become aware that Administrative Agent,
Agent or such Lender (as the case may be) is subject to such Tax or (y) to the
extent such Tax was incurred as a result of Administrative Agent’s, Agent’s or
such Lender’s gross negligence or willful misconduct.

(B) Prior to the closing of the transactions described herein or related hereto,
in the case of each Non-U.S. Lender that is a signatory hereto, and on the date
of the Assignment and Acceptance pursuant to which it becomes a Lender in the
case of each other Non-U.S. Lender (and from time to time thereafter if
requested by Borrower or Agent), each Non-U.S. Lender that is entitled at such
time to an exemption from United States withholding tax, or that is subject to
such tax at a reduced rate under an applicable tax treaty, shall provide
Borrower and Agent with two validly completed originals of each of the
following, as applicable: (1) Form W-8ECI (claiming exemption from United States
withholding tax because the income is effectively connected with a United States
trade or business) or any successor form, (2) Form W-8BEN (claiming exemption
from, or a reduction of, United States withholding tax under an applicable tax
treaty) or any successor form, (3) in the case of a Non-U.S. Lender claiming
exemption under section 871(h) or 881(c) of the Code, Form W-8BEN (claiming
exemption from United States withholding tax under the portfolio interest
exemption) or any successor form and a certificate in form and substance
reasonably satisfactory to Agent and Borrower to the effect that (x) such
Non-U.S. Lender is not a “bank” for purposes of section 881(c)(3)(A) of the
Code, is not subject to regulatory or other legal requirements as a bank in any
jurisdiction, and has not been treated as a bank for purposes of any tax,
securities law or other filing or submission made to any governmental authority,
any application made to a rating agency or qualification for any exemption from
any tax, securities law or other legal requirements, (y) is not a ten percent
(10%) shareholder for purposes of section 881(c)(3)(B) of the Code and (z) is
not a controlled foreign corporation receiving interest from a related person
for purposes of section 881(c)(3)(C) of the Code, (4) in the case of a Non-U.S.
Lender that is an “intermediary” within the meaning of Treasury Regulations
section 1.1441-1(c)(13), Form W-8IMY or any successor or substitute form or
forms, including therewith any withholding certificates and withholding
statements required under the applicable Treasury Regulations or (5) any other
applicable form, certificate or document prescribed by the IRS or applicable law
certifying as to such Non-U.S. Lender’s entitlement to such exemption from
United States withholding tax or reduced rate with respect to all payments to be
made to such Non-U.S. Lender with respect to the LIBOR Rate Loans. Each Non-U.S.
Lender shall also provide to each of Borrower and Agent two completed copies of
the relevant forms (or successor forms), certificates or documents described in
clauses (1) through (5) of the immediately preceding sentence on or before the
date that the most recent form, certificate or document previously provided
expires or becomes obsolete, or promptly after the occurrence of any event
requiring a change in the most recent form, certificate or document previously
provided, certifying that such Non-U.S. Lender is exempt from or entitled to a
reduced rate of United States withholding tax on payments made to such Non-U.S.
Lender with respect to the LIBOR Rate Loans, unless a change in any applicable
law, treaty or governmental rule, regulation or order (or any change in the
interpretation, administration or application thereof) has occurred prior to the
date on which any such delivery would otherwise be required that renders all
such documentation inapplicable or that would prevent such Non-U.S. Lender from
duly completing and delivering any documentation with respect to it.

(C) Prior to the closing of the transactions described herein or related hereto,
in the case of each Lender that is a signatory hereto, and on the date of the
Assignment and Acceptance pursuant to which it becomes a Lender in the case of
each other Lender (and from time to time thereafter if reasonably requested by
Borrower or Agent), each Lender that is a United States person as defined in
section 7701(a)(30) of the Code and that is not an “exempt recipient” (as
defined in Treasury Regulations section 1.6049-4(c)) with respect to which no
backup withholding is required shall deliver to Borrower and Agent two validly
completed originals of Form W-9 or any successor form, certifying that such
Person is exempt from United States backup withholding tax on payments made
hereunder with respect to the LIBOR Rate Loans.

(D) Unless Borrower has received, prior to making any payment with respect to a
LIBOR Rate Loan to or for a Lender, forms or other documents satisfactory to it
indicating that payments with respect to a LIBOR Rate Loan are not subject to
United States withholding tax or are subject to such tax at a rate reduced by an
applicable tax treaty, Borrower shall withhold amounts required to be withheld
by applicable law from such payments at the applicable statutory rate. For any
period with respect to which any Lender has failed to provide Borrower or Agent
with the appropriate form, certificate or document described in subclause
4(b)(vi)(B) or subclause 4(b)(vi)(C) above, such Lender shall not be entitled to
the payment of increased amounts or indemnification under subclause 4(b)(vi)(A)
above for any Taxes imposed by reason of such failure.

(E) If, any part of any Tax paid by Agent or any Lender pursuant to subclause
4(b)(vi)(A) above is subsequently recovered by Agent or such Lender, such party
shall reimburse Borrower to the extent of the amount so recovered. A certificate
of an officer of Agent or any Lender setting forth the amount of such recovery
and the basis therefor shall be conclusive, absent manifest error.

(vii) Each request for LIBOR Rate Loans shall be in an amount not less than One
Million and No/100 Dollars ($1,000,000), and in integral multiples of, Two
Hundred Fifty Thousand and No/100 Dollars ($250,000).

(c) Fees And Charges.

(i) [intentionally left blank]

(ii) Costs and Expenses: Borrower shall reimburse each of Agent and
Administrative Agent for all reasonable and documented out-of-pocket costs and
reasonable and documented out-of-pocket expenses, including, without limitation,
legal expenses and attorneys’ fees (whether for internal or outside counsel),
incurred by Agent and/or Administrative Agent in connection with the
(i) documentation and consummation of the transactions contemplated by or
related to this Agreement and the Other Agreements, including, without
limitation, Uniform Commercial Code and other public record searches and
filings, overnight courier or other express or messenger delivery, appraisal
costs, surveys, title insurance and environmental audit or review costs;
(ii) collection, protection or enforcement of any rights in or to the
Collateral; (iii) collection of any Liabilities; and (iv) administration and
enforcement of any of Agent’s, Administrative Agent’s and/or any Lender’s rights
under this Agreement or any Other Agreement (including, without limitation, any
costs and expense of any third party provider engaged by Agent and/or
Administrative Agent for such purposes). In addition to the foregoing, Borrower
shall reimburse the reasonable and documented out-of-pocket costs and reasonable
and documented out-of-pocket expenses of any Person that may become a Lender
pursuant to the provisions of Section 20 at any time within five (5) Business
Days of the date hereof, up to an amount not to exceed the amount of attorneys’
fees incurred by such Lender plus $60,000 (with the amount of any direct and
reimbursable out-of-pocket costs and expenses incurred by such Lender being
reduced by the amount of any work fee deposited by Borrower with any such
Lender, and with any remaining amount thereof after such reduction being
promptly returned to Borrower). Borrower shall also pay all normal service
charges with respect to all accounts maintained by Borrower with any Lender
and/or Administrative Agent and any additional services requested by Borrower
from any Lender, Agent and/or Administrative Agent. All such costs, expenses and
charges shall constitute Liabilities hereunder, shall be payable by Borrower to
Agent and/or Administrative Agent (as applicable) on demand, and until paid,
shall bear interest at the highest rate then applicable to LIBOR Rate Loans
hereunder. Administrative Agent shall provide invoices for such fees, costs,
expenses and charges of Persons other than Agent, Administrative Agent or
Lenders to Borrower promptly after receipt thereof from such Persons. In
addition, during the occurrence and continuance of an Event of Default, Borrower
shall reimburse each Lender for all documented out-of-pocket costs and
documented out-of-pocket expenses, including, without limitation, legal expenses
and reasonable attorneys’ fees (whether for internal or outside counsel),
incurred by such Lender in connection with the (i) collection, protection or
enforcement of any rights in or to the Collateral; (ii) collection of any
Liabilities; and (iii) administration and enforcement of any of Lenders’ rights
under this Agreement.

(iii) Capital Adequacy Charge. If Administrative Agent, Agent or any Lender
shall have determined that the adoption after the date hereof of any law, rule
or regulation regarding capital adequacy, or any change after the date hereof
therein or in the interpretation or application thereof, or compliance by
Administrative Agent, Agent or such Lender with any request or directive
regarding capital adequacy (whether or not having the force of law) from any
central bank or governmental authority enacted after the date hereof, does or
shall have the effect of reducing the rate of return on such party’s capital as
a consequence of its obligations hereunder to a level below that which
Administrative Agent, Agent or such Lender could have achieved but for such
adoption, change or compliance (taking into consideration such party’s policies
with respect to capital adequacy) by a material amount, then from time to time,
after submission by Administrative Agent to Borrower of a written demand
therefor (“Capital Adequacy Demand”) together with the certificate described
below, Borrower shall pay to such party such additional amount or amounts
(“Capital Adequacy Charge”) as will compensate such party for such reduction,
such Capital Adequacy Demand to be made with reasonable promptness following
such determination. A certificate of Administrative Agent or such Lender
claiming entitlement to payment as set forth above shall be conclusive in the
absence of manifest error. Such certificate shall set forth, in reasonable
detail, the nature of the occurrence giving rise to such reduction, the amount
of the Capital Adequacy Charge to be paid to Administrative Agent or such
Lender, and the method by which such amount was determined. In determining such
amount, the applicable party may use any reasonable averaging and attribution
method, applied on a non-discriminatory basis.

(d) Maximum Interest.

It is the intent of the parties that the rate of interest and other charges to
Borrower under this Agreement and the Other Agreements shall be lawful;
therefore, if for any reason the interest or other charges payable under this
Agreement are found by a court of competent jurisdiction, in a final
determination, to exceed the limit which Agent, Administrative Agent or any
Lender may lawfully charge Borrower, then the obligation to pay interest and
other charges shall automatically be reduced to such limit and, if any amount in
excess of such limit shall have been paid, then such amount shall be refunded to
Borrower.

5. COLLATERAL.

(a) Grant of Security Interest to Agent.

As security for the payment of the Term Loan hereunder and for the payment or
other satisfaction of all other Liabilities, Borrower hereby grants to Agent,
for the benefit of Agent, Administrative Agent and Lenders, a continuing
security interest in the following property of Borrower, whether now or
hereafter owned, existing, acquired or arising and wherever now or hereafter
located: (a) all Accounts; (b) all Chattel Paper, Instruments, Documents and
General Intangibles (including, without limitation, all patents, patent
applications, trademarks, trademark applications, trade names, trade secrets,
goodwill, copyrights, copyright applications, registrations, licenses, software,
franchises, customer lists, tax refund claims, claims against carriers and
shippers, guarantee claims, contract rights, payment intangibles, security
interests, security deposits and rights to indemnification); (c) all Inventory;
(d) all Goods (other than Inventory), including, without limitation, Equipment,
vehicles and Fixtures and all Goods whose sale, lease or other disposition by
Borrower has given rise to Accounts and have been returned to, or repossessed or
stopped in transit by, Borrower; (e) all Investment Property; (f) all Deposit
Accounts, bank accounts, deposits and cash; (g) all Letter-of-Credit Rights;
(h) Commercial Tort Claims listed on Exhibit C hereto, (i) any other property of
Borrower now or hereafter in the possession, custody or control of Agent or any
Lender or any agent or any parent, affiliate or subsidiary of Agent or any
Lender or any participant with any Lender in the Term Loan, for any purpose
(whether for safekeeping, deposit, collection, custody, pledge, transmission or
otherwise) and (j) all additions and accessions to, substitutions for, and
replacements, products and Proceeds of the foregoing property, including,
without limitation, proceeds of all insurance policies insuring the foregoing
property, and all of Borrower’s books and records relating to any of the
foregoing and to Borrower’s business; provided that this Agreement shall not
create a security interest in or lien upon, and the term “Collateral” shall not
include, (a) any General Intangible or other right arising under any contract,
Instrument, Document, license or other document to the extent that the grant of
a security interest would result in a breach of the terms of, or constitute a
default under, such General Intangible, contract, Instrument, Document, license
or other document (other than to the extent that any such term would be rendered
ineffective pursuant to Sections 9-406, 9-407 or 9-408 or any successor
provision of the Uniform Commercial Code of the relevant jurisdiction or any
other applicable law) and (b) tangible personal property subject to a Permitted
Lien described in clause (iv) or (viii) of such definition to the extent the
granting of a security interest in or lien thereon is prohibited by the terms of
the indebtedness secured thereby.

Notwithstanding anything in this Agreement or any Other Agreement to the
contrary, (a) neither this Agreement nor any Other Agreement shall operate as a
sale, transfer, conveyance or other assignment to Agent or any Lender of any
applications by an Obligor for a trademark based on an intent to use the same if
and so long as such application is pending and has not been the subject of a
statement of use or amendment to allege use (such pending applications which are
based on intent to use being hereinafter referred to collectively as
“Intent-To-Use Applications”), but rather, if and so long as such Obligor’s
Intent-To-Use Application is pending, this Agreement and any applicable Other
Agreement shall operate only to create a security interest for collateral
purposes in favor of Agent for the benefit of Lenders, on such Intent-To-Use
Applications as collateral security for the Liabilities and (b) the lien and
security interest of this Agreement or any Other Agreement on any Collateral
sold or otherwise disposed of in accordance with the provisions of this
Agreement shall be automatically released. Agent shall (and is hereby authorized
by each Lender to), at Borrower’s expense, execute and deliver such instruments
(including Uniform Commercial Code termination statements), and take such other
actions, as Borrower may from time to time reasonably request to confirm or
evidence such release made pursuant to the immediately preceding sentence.

(b) Other Security.

Subject to the terms of the Intercreditor Agreement, Agent, in its sole
discretion, without waiving or releasing any obligation, liability or duty of
Borrower under this Agreement or the Other Agreements or any Event of Default,
may at any time or times hereafter, but shall not be obligated to, pay, acquire
or accept an assignment of any security interest, lien, encumbrance or claim
asserted by any Person in, upon or against the Collateral. All sums paid by
Agent in respect thereof and all reasonable and documented out-of-pocket costs,
fees and reasonable and documented out-of-pocket expenses including, without
limitation, attorneys’ fees of inside or outside counsel, all court costs and
all other reasonable and documented out-of-pocket charges relating thereto
incurred by Agent shall constitute Liabilities, payable by Borrower to Agent on
demand and, until paid, shall bear interest at the highest rate then applicable
to LIBOR Rate Loans hereunder. Agent shall provide invoices for such fees,
costs, expenses and charges of Persons other than Agent or Lenders to Borrower
promptly after receipt thereof from such Persons.

(c) Possessory Collateral.

Immediately upon Borrower’s receipt following the Discharge of the First Lien
Claim of any portion of the Collateral evidenced by (i) any Investment Property
consisting of certificated securities, (ii) an Instrument with an outstanding
principal amount in excess of $250,000 or (iii) any Document, including without
limitation, any Tangible Chattel Paper, involving or with respect to assets
having a value in excess of $250,000, Borrower shall deliver the original
thereof to Agent together with an appropriate endorsement or other specific
evidence of lien thereof to Agent (in form and substance acceptable to Agent);
provided that if an Event of Default has occurred and is continuing, Borrower
shall promptly deliver to Agent a schedule of all items of Collateral evidenced
by an Instrument or any Document, without regard to the outstanding principal
amount or the value of the assets, as applicable, in connection therewith, and,
if requested by Agent following the Discharge of the First Lien Claim in its
sole discretion determined in good faith, deliver an original any of such
Collateral to Agent together with an appropriate endorsement or other specific
evidence of lien thereof to Agent (in form and substance acceptable to Agent).
If an endorsement or evidence of lien of any such items shall not be made for
any reason, Agent is hereby irrevocably authorized, as Borrower’s attorney and
agent-in-fact, to endorse or assign the same on Borrower’s behalf.

(d) Electronic Chattel Paper.

To the extent that Borrower obtains or maintains any Electronic Chattel Paper,
following the Discharge of the First Lien Claim Borrower shall create, store and
assign the record or records comprising the Electronic Chattel Paper in such a
manner that (i) a single authoritative copy of the record or records exists
which is unique, identifiable and except as otherwise provided in clauses (iv),
(v) and (vi) below, unalterable, (ii) the authoritative copy identifies Agent as
the assignee of the record or records, (iii) the authoritative copy is
communicated to and maintained by the Agent or its designated custodian,
(iv) copies or revisions that add or change an identified assignee of the
authoritative copy can only be made with the participation of Agent, (v) each
copy of the authoritative copy and any copy of a copy is readily identifiable as
a copy that is not the authoritative copy and (vi) any revision of the
authoritative copy is readily identifiable as an authorized or unauthorized
revision.

6. PRESERVATION OF COLLATERAL AND PERFECTION OF SECURITY INTERESTS THEREIN.

Borrower shall, at Agent’s request, at any time and from time to time,
authenticate, execute and deliver to Agent such financing statements (including,
without limitation, one or more financing statements indicating that such
financing statements cover all assets or all personal property (or words of
similar effect) of Borrower and regardless of whether any particular asset
described in such financing statements falls within the scope of the Uniform
Commercial Code or the granting clause of this Agreement), documents and other
agreements and instruments (and pay the cost of filing or recording the same in
all public offices deemed necessary or desirable by Agent) and do such other
acts and things or cause third parties to do such other acts and things as Agent
may deem necessary or desirable in its sole discretion determined in good faith
in order to establish and maintain a valid, attached and perfected security
interest in the Collateral in favor of Agent (free and clear of all other liens,
claims, encumbrances and rights of third parties whatsoever, whether voluntarily
or involuntarily created, except Permitted Liens) to secure payment of the
Liabilities, and in order to facilitate the collection of the Collateral.
Borrower irrevocably hereby makes, constitutes and appoints Agent (and all
Persons designated by Agent for that purpose) as Borrower’s true and lawful
attorney and agent-in-fact to execute and file such financing statements,
documents and other agreements and instruments and do such other acts and things
as may be necessary to preserve and perfect Agent’s security interest in the
Collateral. Borrower hereby authorizes the filing of any financing statements or
continuation statements, and amendments to financing statements, in any
jurisdictions and with any filing offices as the Agent may determine, in its
sole discretion, are necessary or advisable to perfect the security interest
granted to the Agent in connection herewith. Such financing statements may
describe the collateral in the same manner as described in this Agreement or may
contain an indication or description of collateral that describes such property
in any other manner as the Agent may determine, in its sole discretion, is
necessary or prudent to ensure the perfection of the security interest in the
collateral granted to the Agent in connection herewith, including, without
limitation, describing such property as “all assets whether now owned or
hereafter acquired” or “all personal property whether now owned or hereafter
acquired”. Borrower further ratifies and confirms the prior filing by Agent of
any and all financing statements which identify the Borrower as debtor, Agent as
secured party and any or all Collateral as collateral.

7. [Intentionally Omitted.]

8. COLLECTIONS.

(a) [Intentionally Omitted.]

(b) Agent may, at any time and from time to time upon the occurrence and during
the continuance of an Event of Default, whether before or after notification to
any Account Debtor and whether before or after the maturity of any of the
Liabilities, (i) enforce collection of any of Borrower’s Accounts or other
amounts owed to Borrower by suit or otherwise; (ii) exercise all of Borrower’s
rights and remedies with respect to proceedings brought to collect any Accounts
or other amounts owed to Borrower; (iii) surrender, release or exchange all or
any part of any Accounts or other amounts owed to Borrower, or compromise or
extend or renew for any period (whether or not longer than the original period)
any indebtedness thereunder; (iv) sell or assign any Account of Borrower or
other amount owed to Borrower upon such terms, for such amount and at such time
or times as Agent deems advisable; (v) prepare, file and sign Borrower’s name on
any proof of claim in bankruptcy or other similar document against any Account
Debtor or other Person obligated to Borrower; and (vi) do all other acts and
things which are necessary, in Agent’s sole discretion, to fulfill Borrower’s
obligations under this Agreement and the Other Agreements and to allow Agent to
collect the Accounts or other amounts owed to Borrower. In addition to any other
provision hereof, Agent may at any time, upon the occurrence and during the
continuance of an Event of Default, at Borrower’s expense, notify any parties
obligated on any of the Accounts to make payment directly to Agent of any
amounts due or to become due thereunder.

(c) [Intentionally Omitted.]

(d) On a monthly basis, Administrative Agent shall deliver to Borrower an
account statement showing all LIBOR Rate Loans, charges and payments, which
shall be deemed final, binding and conclusive upon Borrower unless Borrower
notifies Administrative Agent in writing, specifying any error therein, within
thirty (30) days of the date such account statement is sent to Borrower and any
such notice shall only constitute an objection to the items specifically
identified.

9. COLLATERAL, AVAILABILITY AND FINANCIAL REPORTS AND SCHEDULES.

(a) Borrowing Base Reporting.

Borrower shall deliver to Agent, concurrently with its delivery to First Lien
Agent, a copy of each borrowing base certificate delivered to First Lien Agent
pursuant to the terms of the First Lien Loan Agreement, together with copies of
Borrower’s sales journal, unbilled services/sales activities report, cash
receipts journal and credit memo journal for the relevant period, to the extent
the same are delivered to First Lien Agent.

(b) Monthly Reports.

Borrower shall deliver to Agent, concurrently with its delivery to First Lien
Agent pursuant to the terms of the First Lien Loan Agreement, a copy of each
trial balance of Borrower’s Accounts aged per invoice date, and each summary of
accounts payable.

(c) Financial Statements.

Borrower shall deliver to Agent the following financial information, all of
which shall be prepared in accordance with generally accepted accounting
principles consistently applied: (i) no later than thirty (30) days after each
fiscal month (excluding any fiscal month that ends a fiscal quarter), copies of
internally prepared financial statements, including, without limitation, balance
sheets and statements of income, retained earnings and cash flow of Borrower,
certified by the Chief Financial Officer of Borrower, in each case subject to
year-end adjustments and the absence of footnotes, (ii) no later than forty-five
(45) days after each fiscal quarter, copies of internally prepared financial
statements, including, without limitation, balance sheets and statements of
income, retained earnings and cash flow of Borrower, certified by the Chief
Financial Officer of Borrower, in each case subject to year-end adjustments and
the absence of footnotes, together with a compliance certificate in the form of
Exhibit B hereto, which compliance certificate shall include a calculation of
all financial covenants contained in this Agreement which are to be complied
with as of the last day of the applicable period covered by the applicable
financial statements and (iii) no later than seventy-five (75) days after the
end of each of Borrower’s Fiscal Years, audited annual financial statements with
an unqualified opinion by Ernst & Young or another nationally recognized
independent certified public accountants selected by Borrower and reasonably
satisfactory to Administrative Agent, which financial statements shall be
accompanied by copies of any management letters sent to the Borrower by such
accountants. Borrower shall use commercially reasonable efforts to obtain a
letter from such accountants acknowledging that they are aware that a primary
intent of Borrower in obtaining such financial statements is to influence Agent
and Lenders and that Agent and Lenders are relying upon such financial
statements in connection with the exercise of their rights hereunder.

(d) Annual Projections.

At least fifteen (15) days prior to the beginning of each of the next three
(3) Fiscal Years (but in no event later than three (3) days after approval by
Borrower’s Board of Directors), Borrower shall deliver to Agent projected
balance sheets, statements of income and cash flow for Borrower, for each of the
twelve (12) months during the first of such Fiscal Years and for each of the
four (4) fiscal quarters during the second and third of such Fiscal Years, which
shall include the assumptions used therein, together with appropriate supporting
details as reasonably requested by Agent.

(e) Explanation of Budgets and Projections.

In conjunction with the delivery of the annual presentation of projections or
budgets referred to in subsection 9(d) above, Borrower shall deliver a letter
signed by the chief executive officer or chief financial officer of Borrower,
describing, comparing and analyzing, in detail, all changes and developments
between the anticipated financial results included in such projections or
budgets and the historical financial statements of Borrower.

(f) Public Reporting.

Promptly upon the filing thereof, Borrower shall deliver to Agent copies of all
registration statements and annual, quarterly, monthly or other regular reports
which Borrower or any of its Subsidiaries files with the Securities and Exchange
Commission, as well as promptly providing to Agent copies of any reports and
proxy statements delivered to its shareholders.

(g) Other Information.

Promptly following request therefor by Agent, such other business or financial
data, reports, appraisals and projections as Agent may reasonably request.

10. TERMINATION.

THIS AGREEMENT SHALL BE IN EFFECT FROM THE DATE HEREOF UNTIL THE MATURITY DATE.
ON THE MATURITY DATE, BORROWER SHALL PAY ALL OF THE LIABILITIES IN FULL. At such
time as Borrower has repaid all of the Liabilities and this Agreement has
terminated, Borrower shall deliver to Agent, Administrative Agent and Lenders a
release, in form and substance satisfactory to Agent and Administrative Agent,
of all obligations and liabilities of Agent, Administrative Agent and Lenders
and their officers, directors, employees, agents, parents, subsidiaries and
affiliates to Borrower. If, during the term of this Agreement, Borrower
optionally prepays all or any portion of the Term Loan, Borrower agrees to pay
to Administrative Agent, for the benefit of Lenders, as a prepayment fee, in
addition to the payment of all other Liabilities, an amount equal to: (i) if
such prepayment occurs on or prior to January 31, 2008, the greater of (x) the
amount of interest that would have accrued on the portion of the Term Loan so
prepaid from prepayment, at the applicable rate hereunder as of the date of such
prepayment, if such portion of the Term Loan remained outstanding through
January 31, 2008 and (y) two percent (2.0%) of the principal amount of the Term
Loan so prepaid, (ii) if such prepayment occurs after January 31, 2008, but
before January 31, 2009, one percent (1.0%) of the principal amount of the Term
Loan so prepaid, or (iii) $0 if such prepayment occurs after January 31, 2009.
Notwithstanding the foregoing, Borrower shall not be obligated to pay such
prepayment fee if the Term Loan is refinanced in connection with (a) the sale by
Borrower of all or substantially all assets of Borrower to a Person not an
Affiliate of Borrower and/or (b) the sale of all or substantially all
outstanding equity of Borrower to a Person not an Affiliate of Borrower.
Further, Borrower shall not be obligated to pay such prepayment fee in respect
of any optional prepayment of the Term Loan, in an amount not to exceed
$5,000,000, made with contemporaneously arising proceeds of a Qualified Equity
Offering.

11. REPRESENTATIONS AND WARRANTIES.

Borrower hereby represents and warrants to Agent and each Lender as follows,
which representations and warranties (whether appearing in this Section 11 or
elsewhere) shall be true as of the date hereof.

(a) Financial Statements and Other Information.

The financial statements and other written information (in each case, other than
financial projections, and other forward-looking information) delivered by
Borrower to Agent, Administrative Agent or any Lender at or prior to the date of
this Agreement accurately reflect in all material respects the financial
condition of Borrower as of the date hereof, and there has been no material
adverse change in the financial condition, the operations, property, assets or
prospects of Borrower since the date of the financial statements delivered to
Administrative Agent with respect to the month ending November 26, 2006. All
written information (other than financial projections, and other forward-looking
information) now or heretofore furnished by Borrower to Agent or any Lender is
true and correct in all material respects as of the date with respect to which
such information was furnished. Furthermore, with respect to financial
projections, and other forward-looking information, Borrower represents only
that such projections and information were prepared in good faith based upon
assumptions believed to be reasonable at the time made.

(b) Locations.

The office where Borrower keeps its books, records and accounts (or copies
thereof) concerning the Collateral, Borrower’s principal place of business and
all of Borrower’s other places of business and post office boxes to which
payments on Borrower’s Accounts are sent and locations of bank accounts are as
set forth in Exhibit A and at other locations within and outside of the
continental United States of which Agent has been advised by Borrower in
accordance with subsection 12(b)(i). The Collateral, including, without
limitation, the Equipment (except any part thereof which Borrower shall have
advised Agent in writing consists of Collateral normally used in more than one
state, Collateral delivered to third parties for repair in the ordinary course
and other Collateral with a fair market value of less than $50,000, in the
aggregate) is kept, or, in the case of vehicles, based, only at the addresses
set forth on Exhibit A.

(c) Loans by Borrower.

Borrower has not made any loans or advances to any Affiliate or other Person
except for (i) loans or advances permitted by Sections 13(f) or 13(i) and (ii)
advances authorized hereunder to employees, officers and directors of Borrower
for travel and other expenses arising in the ordinary course of Borrower’s
business.

(d) [Intentionally Omitted.]

(e) Liens.

Borrower is the lawful owner of all Collateral now owned or hereafter acquired
by Borrower, free from all liens, claims, security interests and encumbrances
whatsoever, whether voluntarily or involuntarily created and whether or not
perfected, other than the Permitted Liens.

(f) Organization, Authority and No Conflict.

Borrower is a corporation duly organized, validly existing and in good standing
in the State of Illinois, its state organizational identification number on the
date hereof is 50244296 and Borrower is duly qualified and in good standing in
all states where the nature and extent of the business transacted by it or the
ownership of its assets makes such qualification necessary, except where the
failure to be so qualified and in good standing could not reasonably be expected
to have a Material Adverse Effect on Borrower. Borrower has the right and power
and is duly authorized and empowered to enter into, execute and deliver this
Agreement and the Other Agreements to which it is a party and perform its
obligations hereunder and thereunder. Borrower’s execution, delivery and
performance of this Agreement and the Other Agreements to which it is a party
does not conflict with the provisions of the organizational documents of
Borrower, any statute, regulation, ordinance or rule of law, or any agreement,
contract or other document which is binding on Borrower, in each case, which
conflict could reasonably be expected to have a Material Adverse Effect on
Borrower, and Borrower’s execution, delivery and performance of this Agreement
and the Other Agreements shall not result in the imposition of any lien or other
encumbrance upon any of Borrower’s property under any existing indenture,
mortgage, deed of trust, loan or credit agreement or other agreement or
instrument by which Borrower or any of its property may be bound or affected
other than in favor of Agent on behalf of the Lenders.

(g) Litigation.

Except as set forth on Schedule 11(g), there are no actions or proceedings which
are pending or, to Borrower’s knowledge, threatened against Borrower which
action or proceeding could reasonably be expected to have a Material Adverse
Effect on Borrower. Borrower has no Commercial Tort Claims pending other than
those set forth on Exhibit C hereto.

(h) Compliance with Laws and Maintenance of Permits.

Borrower has obtained all governmental consents, franchises, certificates,
licenses, authorizations, approvals and permits, the lack of which could
reasonably be expected to have a Material Adverse Effect on Borrower. Borrower
is in compliance in all material respects with all applicable federal, state,
local and foreign statutes, orders, regulations, rules and ordinances
(including, without limitation, Environmental Laws and statutes, orders,
regulations, rules and ordinances relating to taxes, employer and employee
contributions and similar items, securities, ERISA or employee health and
safety) the failure to comply with which could reasonably be expected to have a
Material Adverse Effect on Borrower.

(i) Affiliate Transactions.

Except as set forth on Schedule 11(i) hereto or as permitted pursuant to Section
13(i) hereof, Borrower is not conducting, permitting or suffering to be
conducted, transactions with any Affiliate other than transactions with
Affiliates for the purchase or sale of Inventory or services in the ordinary
course of business pursuant to terms that are no less favorable to Borrower than
the terms upon which such transactions would have been made had they been made
to or with a Person that is not an Affiliate.

(j) Names and Trade Names.

Borrower’s name since the date five years prior to the date hereof has always
been as set forth on the first page of this Agreement and since the date five
years prior to the date hereof, Borrower has used no trade names, assumed names,
fictitious names or division names in the operation of its business, except as
set forth on Schedule 11(j) hereto.

(k) Equipment.

Borrower has good and merchantable title to and ownership of all Equipment.

(l) Enforceability.

This Agreement and the Other Agreements to which Borrower is a party are the
legal, valid and binding obligations of Borrower and are enforceable against
Borrower in accordance with their respective terms, except as limited by
applicable bankruptcy, insolvency or other laws related to enforcement of
creditors’ rights generally and general principles of equity related to
enforceability.

(m) Solvency.

Borrower is, after giving effect to the transactions contemplated hereby,
solvent, able to pay its debts as they become due, has capital sufficient to
carry on its business, now owns property having a value both at fair valuation
and at present fair saleable value greater than the amount required to pay its
debts, and will not be rendered insolvent by the execution and delivery of this
Agreement or any of the Other Agreements or by completion of the transactions
contemplated hereunder or thereunder.

(n) Indebtedness.

Except as set forth on Schedule 11(n) hereto and indebtedness permitted under
subsection 13(b), Borrower is not obligated (directly or indirectly), for any
loans or other indebtedness for borrowed money other than the Term Loan.

(o) Margin Security and Use of Proceeds.

Borrower does not own any margin securities, and none of the proceeds of the
Term Loan hereunder shall be used for the purpose of purchasing or carrying any
margin securities or for the purpose of reducing or retiring any indebtedness
which was originally incurred to purchase any margin securities or for any other
purpose not permitted by Regulation U of the Board of Governors of the Federal
Reserve System as in effect from time to time.

(p) Parent, Subsidiaries and Affiliates.

Except as set forth on Schedule 11(p)-A hereto, Borrower has no Parents,
Subsidiaries or divisions, nor is Borrower engaged in any joint venture or
partnership with any other Person. Except as set forth on Schedule 11(p)-B
hereto, Borrower has no other Affiliates.

(q) No Defaults.

Except as set forth on Schedule 11(q), Borrower is not in default under any
material contract, lease or commitment to which it is a party or by which it is
bound which default could reasonably be expected to have a Material Adverse
Effect on Borrower, nor does Borrower know of any dispute regarding any
contract, lease or commitment which could reasonably be expected to have a
Material Adverse Effect on Borrower.

(r) Employee Matters.

There are no controversies pending or, to Borrower’s knowledge, threatened
between Borrower and any of its employees, agents or independent contractors
other than controversies which could not, in the aggregate, reasonably be
expected to have a Material Adverse Effect on Borrower, and Borrower is in
compliance with all federal and state laws respecting employment and employment
terms, conditions and practices except for such non-compliance which could not
reasonably be expected to have a Material Adverse Effect on Borrower.

(s) Intellectual Property.

Borrower possesses adequate licenses, patents, patent applications, copyrights,
service marks, trademarks, trademark applications, tradestyles and trade names
to continue to conduct its business as heretofore conducted by it.

(t) Environmental Matters.

Borrower has not generated, used, stored, treated, transported, manufactured,
handled, produced or disposed of any Hazardous Materials, on or off its premises
(whether or not owned by it) in any manner which at any time violates any
Environmental Law or any license, permit, certificate, approval or similar
authorization thereunder and the operations of the Borrower comply in all
material respects with all Environmental Laws and all licenses, permits,
certificates, approvals and similar authorizations thereunder. There has been no
investigation, proceeding, complaint, order, directive, claim, citation or
notice by any governmental authority or any other Person, nor is any pending or
to the best of the Borrower’s knowledge threatened, with respect to any
non-compliance in any material respect with or violation in any material respect
of the requirements of any Environmental Law by the Borrower or the release,
spill or discharge, threatened or actual, of any Hazardous Materials or the
generation, use, storage, treatment, transportation, manufacture, handling,
production or disposal of any Hazardous Materials or any other environmental,
health or safety matter, which affects, in any material respect, the Borrower or
its business, operations or assets or any properties at which the Borrower has
transported, stored or disposed of any Hazardous Materials. Borrower has no
material liability (contingent or otherwise) in connection with a release, spill
or discharge, threatened or actual, of any Hazardous Materials or the
generation, use, storage, treatment, transportation, manufacture, handling,
production or disposal of any Hazardous Materials.

(u) ERISA Matters.

Borrower has paid and discharged all obligations and liabilities arising under
ERISA of a character which, if unpaid or unperformed, might result in the
imposition of a lien against any of its properties or assets.

12. AFFIRMATIVE COVENANTS.

Until payment and satisfaction in full of all Liabilities and termination of
this Agreement, unless Borrower obtains Requisite Lenders’ prior written consent
waiving or modifying any of Borrower’s covenants hereunder in any specific
instance, Borrower covenants and agrees as follows:

(a) Maintenance of Records.

Borrower shall at all times keep accurate and complete books, records and
accounts with respect to all of Borrower’s business activities, in accordance
with sound accounting practices and generally accepted accounting principles
consistently applied, and shall keep such books, records and accounts, and any
copies thereof, only at the addresses indicated for such purpose on Exhibit A
(as Exhibit A may be amended from time to time) or such locations of which Agent
has been advised by Borrower in accordance with Section 12(b)(i).

(b) Notices.

Borrower shall:

(i) Locations. Promptly (but in no event less than ten (10) days prior to the
occurrence thereof) notify Agent of the proposed opening of any new place of
business or new location of Collateral (other than any Collateral that is
normally used in more than one state, any Collateral delivered to third parties
for repair in the ordinary course and other Collateral with a fair market value
of less than $50,000, in the aggregate), the closing of any existing place of
business or location of Collateral (other than the locations of the Exited
Business Assets, any Collateral that is normally used in more than one state,
any Collateral delivered to third parties for repair in the ordinary course and
other Collateral with a fair market value of less than $50,000, in the
aggregate), any change of in the location of Borrower’s books, records and
accounts (or copies thereof), the opening or closing of any post office box to
which payments on Borrower’s Accounts are sent or the opening or closing of any
bank account, which notice shall constitute Borrower’s authorization to amend
Exhibit A to include such place of business or location.

(ii) [Intentionally Omitted.]

(iii) Litigation and Proceedings; Tax Liens. Promptly upon becoming aware
thereof, notify Agent of any actions or proceedings which are pending or
threatened against Borrower which could reasonably be expected to have a
Material Adverse Effect on Borrower, of any Commercial Tort Claims of Borrower
which may arise, and of any lien, claim, security interest or other encumbrance
whatsoever for taxes on any of Borrower’s or its Subsidiaries’ assets.

(iv) Names and Trade Names. Notify Agent within ten (10) days of the change of
its name or the use of any trade name, assumed name, fictitious name or division
name not previously disclosed to Agent in writing.

(v) ERISA Matters. Promptly notify Agent of (x) the occurrence of any
“reportable event” (as defined in ERISA) which might result in the termination
by the Pension Benefit Guaranty Corporation (the “PBGC”) of any employee benefit
plan (“Plan”) covering any officers or employees of the Borrower, any benefits
of which are, or are required to be, guaranteed by the PBGC, (y) receipt of any
notice from the PBGC of its intention to seek termination of any Plan or
appointment of a trustee therefor or (z) its intention to terminate or withdraw
from any Plan.

(vi) Environmental Matters. Immediately notify Agent upon any senior officer of
Borrower having an office at Borrower’s headquarter location becoming aware of
any investigation, proceeding, complaint, order, directive, claim, citation or
notice with respect to any non-compliance with or violation of the requirements
of any Environmental Law by Borrower or the generation, use, storage, treatment,
transportation, manufacture handling, production or disposal of any Hazardous
Materials or any other environmental matter which affects Borrower or its
business operations or assets or any properties at which Borrower has
transported, stored or disposed of any Hazardous Materials.

(vii) Default; Material Adverse Change. Promptly advise Agent of any material
adverse change in the business, property, assets, prospects, operations or
condition, financial or otherwise, of Borrower, the occurrence of any Event of
Default hereunder or the occurrence of any event which, if uncured, will become
an Event of Default after notice or lapse of time (or both).

All of the foregoing notices shall be provided by Borrower to Agent in writing.

(c) Compliance with Laws and Maintenance of Permits.

Borrower shall maintain all governmental consents, franchises, certificates,
licenses, authorizations, approvals and permits, the lack of which could
reasonably be expected to have a Material Adverse Effect on Borrower and
Borrower shall remain in compliance with all applicable federal, state, local
and foreign statutes, orders, regulations, rules and ordinances (including,
without limitation, Environmental Laws and statutes, orders, regulations, rules
and ordinances relating to taxes, employer and employee contributions and
similar items, securities, ERISA or employee health and safety) the failure with
which to comply could reasonably be expected to have a Material Adverse Effect
on Borrower.

(d) Inspection and Audits.

Borrower shall permit Administrative Agent and Agent, or any Persons designated
by Administrative Agent and/or Agent, to accompany First Lien Agent in
connection with any inspection, audit or check made by First Lien Agent pursuant
to the terms of the First Lien Loan Agreement; provided, that in addition
thereto and without limiting the foregoing, Borrower shall permit, during the
term of this Agreement, two additional reviews of Borrower by Agent or a
consultant satisfactory to Agent in its reasonable discretion (such additional
reviews increased by the number of general inspection rights provided to, but
waived by, First Lien Agent pursuant to the terms of the First Lien Loan
Agreement). Borrower shall furnish to Agent such information relevant to Agent’s
and/or any Lender’s rights under this Agreement and the Other Agreements to
which an Obligor is a party as Agent shall at any time and from time to time
request in its sole discretion determined in good faith. Agent, through its
officers, employees or agents, shall have the right, at any time and from time
to time in Borrower’s name, upon reasonable prior notice (provided that no
notice shall be required after the occurrence of and during the continuance of
an Event of Default), to verify the validity, amount or any other matter
relating to any of Borrower’s Accounts, by mail, telephone, telecopy, electronic
mail or otherwise. Borrower authorizes Agent and Lenders to discuss the affairs,
finances and business of Borrower with any officers, employees or directors of
Borrower, and, to discuss the financial condition of Borrower with Borrower’s
independent public accountants; provided that Borrower shall be informed of such
discussion and an officer of Borrower shall be provided the opportunity to
participate in such discussion. Any such discussions shall be without liability
to Agent, Administrative Agent or any Lender or to Borrower’s independent public
accountants. Borrower shall pay to Agent all reasonable and documented
out-of-pocket fees and costs and expenses incurred by Agent in the exercise of
its rights under this Section 12(d), and all of such costs and expenses shall
constitute Liabilities hereunder, shall be payable on demand and, until paid,
shall bear interest at the highest rate then applicable to the Term Loan
hereunder. Agent shall provide invoice for such fees, costs, expenses and
charges of Persons other than Agent or Lenders to Borrower promptly after
receipt thereof from such Persons.

(e) Insurance.

Borrower shall:

(i) Keep the Collateral insured against loss or damage by such risks as are
customarily insured against by Persons engaged in businesses similar to that of
Borrower, with such companies, in such amounts, with such self-insurance
retentions or deductibles, and under policies in such form, as shall be
satisfactory to Agent in its sole discretion determined in good faith. Original
(or certified) copies of such policies of insurance in effect on the date hereof
have been or shall be, within ninety (90) days of the date hereof, delivered to
Agent, together with evidence of payment of all premiums therefor, and shall
contain an endorsement, in form and substance acceptable to Agent, showing loss
under such insurance policies payable to Agent, for the benefit of Agent,
Administrative Agent and Lenders. Such endorsement, or an independent instrument
furnished to Agent, shall provide that the insurance company shall give Agent at
least thirty (30) days written notice before any such policy of insurance is
altered or canceled and that no act, whether willful or negligent, or default of
Borrower or any other Person shall affect the right of Agent to recover under
such policy of insurance in case of loss or damage. In addition, Borrower shall
cause to be executed and delivered to Agent an assignment of proceeds of its
business interruption insurance policies. Borrower hereby directs all insurers
under all policies of insurance to pay all proceeds payable thereunder directly
to Agent. Borrower irrevocably makes, constitutes and appoints Agent (and all
officers, employees or agents designated by Agent) as Borrower’s true and lawful
attorney (and agent-in-fact) for the purpose of making, settling and adjusting
claims under such policies of insurance, endorsing the name of Borrower on any
check, draft, instrument or other item of payment for the proceeds of such
policies of insurance and making all determinations and decisions with respect
to such policies of insurance.

(ii) Maintain, at its expense, such public liability and third party property
damage insurance as is customary for Persons engaged in businesses similar to
that of Borrower with such companies and in such amounts, with such
self-insurance retentions or deductibles and under policies in such form as
shall be satisfactory to Agent in its sole discretion determined in good faith
and original (or certified) copies of such policies in effect on the date hereof
have been or shall be, within ninety (90) days after the date hereof, delivered
to Agent, together with evidence of payment of all premiums therefor; each such
policy shall contain an endorsement showing Agent, Administrative Agent and
Lenders as additional insureds thereunder and providing that the insurance
company shall give Agent at least thirty (30) days written notice before any
such policy shall be altered or canceled.

If Borrower at any time or times hereafter shall fail to obtain or maintain any
of the policies of insurance required above or to pay any premium relating
thereto, then Agent, without waiving or releasing any obligation or default by
Borrower hereunder, may (but shall be under no obligation to) obtain and
maintain such policies of insurance and pay such premiums and take such other
actions with respect thereto as Agent deems advisable. Such insurance, if
obtained by Agent, may, but need not, protect Borrower’s interests or pay any
claim made by or against Borrower with respect to the Collateral. Such insurance
may be more expensive than the cost of insurance Borrower may be able to obtain
on its own and may be cancelled only upon Borrower providing evidence that it
has obtained the insurance as required above. All documented out-of-pocket sums
disbursed by Agent in connection with any such actions, including, without
limitation, documented out-of-pocket court costs, expenses, other charges
relating thereto and reasonable attorneys’ fees (whether for internal or outside
counsel), shall be payable on demand by Borrower to Agent and, until paid, shall
bear interest at the highest rate then applicable to LIBOR Rate Loans hereunder.

(f) Collateral.

Other than that which is no longer necessary for Borrower’s business, Borrower
shall keep the Collateral in good condition, repair and order (ordinary wear and
tear excepted) and shall in its reasonable business judgment make all necessary
repairs to the Equipment and replacements thereof so that the operating
efficiency and the value thereof shall at all times be preserved and maintained.

(g) Use of Proceeds.

All proceeds of the Term Loan received by Borrower shall be used solely to repay
existing First Lien Debt.

(h) Taxes.

Borrower shall file all federal tax returns and all material state or local tax
returns and pay all taxes evidenced by such returns when due, and shall cause
any liens for such taxes to be promptly released; provided, that Borrower shall
have the right to contest the payment of such taxes and imposition of such liens
in good faith by appropriate proceedings so long as the amount so contested is
shown on Borrower’s financial statements. If Borrower fails to pay any such
taxes and in the absence of any such contest by Borrower, Agent may (but shall
be under no obligation to) advance and pay any sums required to pay any such
taxes and/or to secure the release of any lien therefor, and any sums so
advanced by Agent shall be payable by Borrower to Agent on demand, and, until
paid, shall bear interest at the highest rate then applicable to LIBOR Rate
Loans hereunder.

(i) Intellectual Property.

Borrower shall, in its reasonable business judgment, maintain adequate licenses,
patents, patent applications, copyrights, service marks, trademarks, trademark
applications, tradestyles and trade names to continue its business as heretofore
conducted by it or as hereafter conducted by it.

(j) [Intentionally Omitted.]

(k) Patriot Act, Bank Secrecy Act and Office of Foreign Assets Control.

As required by federal law and the Agent’s, Administrative Agent’s and each
Lender’s policies and practices, the Agent, Administrative Agent and each Lender
may need to obtain, verify and record certain customer identification
information and documentation in connection with opening or maintaining
accounts, or establishing or continuing to provide services and Borrower agrees
to provide such information. In addition, and without limiting the foregoing
sentence, the Borrower shall (a) not use or permit the use of the proceeds of
the Term Loan to violate any of the foreign asset control regulations of Office
of Foreign Assets Control or any enabling statute or Executive Order relating
thereto, and (b) comply, and cause each Subsidiary to comply, with all
applicable Bank Secrecy Act laws and regulations, as amended.

13. NEGATIVE COVENANTS.

Until payment and satisfaction in full of all Liabilities and termination of
this Agreement, unless Borrower obtains Requisite Lenders’ prior written consent
waiving or modifying any of Borrower’s covenants hereunder in any specific
instance, Borrower agrees as follows:

(a) Guaranties.

Borrower shall not, nor shall it permit any of its Subsidiaries to, assume,
guarantee or endorse, or otherwise become liable in connection with, the
obligations of any Person, except (i) by endorsement of instruments for deposit
or collection or similar transactions in the ordinary course of business,
(ii) guaranties of indebtedness permitted by subsection 13(b) and (iii)
obligations arising in connection with Permitted Investments.

(b) Indebtedness.

Borrower shall not, nor shall it permit any of its Subsidiaries to, create,
incur, assume or become obligated (directly or indirectly), for any loans or
other indebtedness for borrowed money other than the Term Loan, except that
Borrower may (i) borrow money from a Person on an unsecured and subordinated
basis if a subordination agreement in favor of Agent for the benefit of Lenders
and in form and substance satisfactory to Agent in its sole discretion
determined in good faith is executed and delivered to Agent relative thereto;
(ii) maintain its present indebtedness listed on Schedule 11(n) hereto, in each
case, together with any refinancing, extension or renewal thereof so long as the
principal amount of such indebtedness and the Collateral therefor are not
increased or expanded, as applicable; (iii) incur unsecured indebtedness to
trade creditors in the ordinary course of business; (iv) incur purchase money
indebtedness or capitalized lease obligations, which indebtedness or capitalized
lease obligations shall, in each instance unless otherwise waived by Agent in
its sole discretion, be subject to access and use agreements in form and content
acceptable to Agent in its sole discretion (it being understood and agreed that
Borrower shall be required only to use good faith efforts to arrange for any
such agreements with respect to any such indebtedness or capitalized lease
obligations in effect as of the date hereof); (v) incur operating lease
obligations requiring payments not to exceed $16,000,000 in the aggregate during
any Fiscal Year of Borrower; (vi) indebtedness under swaps, interest rate
management agreements, foreign currency or commodity hedge agreements entered
into in the ordinary course of business; (vii) incur financing for the premiums
on insurance policies secured by such insurance policies and the proceeds
thereof; (viii) incur First Lien Debt, subject to the terms of the Intercreditor
Agreement; and (ix) incur indebtedness consisting of guaranties of indebtedness
described in clauses (i)-(viii) hereof (which guaranties, in the case of First
Lien Debt, shall be subject to the terms of the Intercreditor Agreement).

(c) Liens.

Borrower shall not, nor shall it permit any of its Subsidiaries to, grant or
permit to exist (voluntarily or involuntarily) any lien, claim, security
interest or other encumbrance whatsoever on any of its assets, other than
Permitted Liens.

(d) Mergers, Sales, Acquisitions, Subsidiaries and Other Transactions Outside
the Ordinary Course of Business.

Borrower shall not (i) enter into, or permit any of its Subsidiaries to enter
into, any merger or consolidation; (ii) change the state of Borrower’s
organization, or permit any of its Subsidiaries to change its state of
organization, or enter into any transaction or permit any Subsidiary to enter
into any transaction which has the effect of changing Borrower’s or any of its
Subsidiary’s state of organization, unless Borrower has taken action, in a
manner satisfactory to Agent in its sole discretion, to maintain the perfection
of Agent’s security interest for the benefit of Lenders in the Collateral to the
extent of such perfection prior to such change; (iii) sell, lease or otherwise
dispose, or permit any of its Subsidiaries to sell, lease or otherwise dispose,
of any of its assets other than the sale of the Exited Business Assets in
accordance with the Restructuring Plan and other than in the ordinary course of
business; (iv) purchase or permit any of its Subsidiaries to purchase the stock,
other equity interests or all or a material portion of the assets of any Person
or division of such Person; or (v) purchase, redeem or retire, or enter into any
transaction to purchase, redeem or retire, any shares of any class of its stock
or any other of its outstanding equity interests. Borrower shall not form any
new Subsidiaries or enter into any new joint ventures or partnerships with any
other Person. Notwithstanding this Section 13(d), (i) Borrower may merge or
consolidate with any Subsidiary so long as Borrower is the surviving entity,
(ii) any of Borrower’s Subsidiaries may merge or consolidate with any other
Subsidiary of Borrower, and Borrower or any Subsidiary of Borrower may redeem or
repurchase any outstanding equity interests of any of Borrower’s Subsidiaries
and (iii) Borrower may make an investment in the capital stock of APacific
Customer Services Phils., Inc., a corporation organized under the laws of the
Philippines, in an amount not to exceed $25,000. Borrower will provide prompt
written notice to Agent of any actions taken by Borrower or any of its
Subsidiaries pursuant to the terms of the preceding sentence.

(e) Dividends and Distributions.

Borrower shall not declare or pay any dividend or other distribution (whether in
cash or in kind) on any class of its stock other than dividends or distributions
payable in its stock.

(f) Investments; Loans.

Borrower shall not, and shall not permit any of its Subsidiaries to, purchase or
otherwise acquire, or contract to purchase or otherwise acquire, the obligations
or stock of any Person, other than direct obligations of the United States and
other Permitted Investments; nor shall Borrower lend or otherwise advance funds
to any Person except for loans or advances made to employees, officers and
directors for travel and other expenses arising in the ordinary course of
business and other Permitted Investments, provided, that with respect to
Permitted Investments in the form of loans to Obligors, at the request of Agent
following the Discharge of the First Lien Claim, such loans shall be evidenced
by intercompany notes in form and substance satisfactory to Agent and pledged to
Agent for the benefit of Lenders.

(g) Fundamental Changes, Line of Business.

Borrower shall not, nor shall it permit any of its Subsidiaries to, amend its
organizational documents or change its Fiscal Year or enter into a new line of
business materially different from its current business or make any changes to
its current business.

(h) [Intentionally Omitted.]

(i) Affiliate Transactions.

Except as set forth on Schedule 11(i) hereto or other Affiliate transactions as
permitted pursuant to Section 13 hereof, Borrower shall not, nor shall it permit
any of its Subsidiaries to, conduct, permit or suffer to be conducted,
transactions with Affiliates other than (i) transactions for the purchase or
sale of Inventory or services in the ordinary course of business, (ii) payment
of commercially reasonable fees, expenses and compensation to directors,
officers or employees of Borrower and any Subsidiary and customary
indemnification and insurance arrangements in favor of any director, officer or
employee of Borrower and any Subsidiary and any agreement relating to any of the
foregoing entered into in the ordinary course of business, (iii) tax sharing
agreements among Borrower and/or any of its Subsidiaries and (iv) transactions
pursuant to terms that are no less favorable to Borrower than the terms upon
which such transactions would have been made had they been made to or with a
Person that is not an Affiliate.

(j) [Intentionally Omitted.]

14. FINANCIAL COVENANTS.

Until payment and satisfaction in full of all Liabilities and the termination of
this Agreement, unless Borrower obtains Requisite Lenders’ prior written consent
waiving or modifying any of Borrower’s financial covenants hereunder in any
specific instance, Borrower shall maintain and keep in full force and effect
each of the financial covenants set forth below:

(a) Maximum Restructuring Cash Disbursements.

Borrower shall not make cash disbursements in respect of restructuring charges
accrued on or after July 1, 2005 (including, as applicable and without
limitation, with respect to the Restructuring Plan) in excess of (i) $4,000,000
in the aggregate for the Fiscal Year ending on or about December 31, 2006, (ii)
$3,500,000 in the aggregate for the Fiscal Year ending on or about December 31,
2007, and (iii) $2,500,000 in the aggregate for the Fiscal Year ending on or
about December 31, 2008.

(b) Fixed Charge Coverage.

Borrower shall not permit the ratio of its EBITDA to Fixed Charges for any
period set forth below to be less than the amount set forth below for such
period:

      Period   Amount
Fiscal quarter commencing on or about October 1, 2006
and ending on or about December 31, 2006
 
1.25 to 1.0
 
   
Two fiscal quarters commencing on or about October 1,
2006 and ending on or about March 31, 2007
 
1.25 to 1.0
 
   
Three fiscal quarters commencing on or about October 1,
2006 and ending on or about June 30, 2007
 
1.25 to 1.0
 
   
Four fiscal quarters commencing on or about October 1,
2006 and ending on or about September 30, 2007
 
1.25 to 1.0
 
   
Each period of four consecutive fiscal quarters
commencing with the four fiscal quarters ending on or
about December 31, 2007, through and including the four
fiscal quarters ending on or about September 30, 2008
 


1.10 to 1.0
 
   
Each period of four consecutive fiscal quarters
thereafter, commencing with the four consecutive fiscal
quarters ending on or about December 31, 2008
 

1.25 to 1.0

(c) EBITDA.

(i) Borrower shall not permit EBITDA to be less than the amount set forth below
for the corresponding period set forth below:

      Period   Amount
Fiscal quarter commencing on or about October 1, 2006
and ending on or about December 31, 2006
 
$3,600,000
 
   
Two fiscal quarters commencing on or about October 1,
2006 and ending on or about March 31, 2007
 
$7,000,000
 
   
Three fiscal quarters commencing on or about October 1,
2006 and ending on or about June 30, 2007
 
$10,000,000

(ii) Borrower shall not permit EBITDA for the period of four (4) consecutive
fiscal quarters ending on or about any date set forth below to be less than the
amount set forth below for the corresponding period set forth below:

          Period of Four Consecutive Fiscal Quarters     Ending On or About  
Amount
September 30, 2007
  $ 14,000,000  
 
       
December 31, 2007
  $ 15,500,000  
 
       
March 31, 2008
  $ 18,000,000  
 
       
June 30, 2008
  $ 20,000,000  
 
       
September 30, 2008
  $ 21,000,000  
 
       
Each period of four (4) consecutive fiscal quarters
thereafter, commencing with the four (4) consecutive
fiscal quarters ending on or about December 31, 2008
 

$22,000,000

From and following the consummation of a Qualified Equity Offering, the
provisions of this clause (c) shall not apply with respect to any period set
forth above if the average daily outstanding “Revolving Loans” (as such term is
defined in the First Lien Loan Agreement) over the last fiscal quarter in such
period equal $1,000,000 or less.

(d) Leverage.

Borrower shall not permit the ratio of its aggregate indebtedness for borrowed
money (including capitalized leases) as of the last day of each fiscal quarter
ending on or about each date set forth below, to EBITDA for the period of four
(4) consecutive fiscal quarters ending on the last date of such fiscal quarter,
to exceed the ratio set forth below for the fiscal quarter ending on or about
the corresponding date set forth below:

      Date   Ratio
December 31, 2006
  4.00 to 1.0
 
   
March 31, 2007
  3.75 to 1.0
 
   
June 30, 2007
  3.25 to 1.0
 
   
September 30, 2007
  3.00 to 1.0
 
   
December 31, 2007 and the last day of each fiscal
quarter thereafter
 
2.50 to 1.0

15. DEFAULT.

The occurrence of any one or more of the following events shall constitute an
“Event of Default” by Borrower hereunder:

(a) Payment.

The failure of any Obligor to pay when due any of the Liabilities.

(b) Breach of this Agreement and the Other Agreements.

The failure of any Obligor to perform, keep or observe any of the covenants,
conditions, promises, agreements or obligations of such Obligor under this
Agreement or any of the Other Agreements; provided that any such failure under
subsections 12(b)(i), (iv) and (v), 12(c) and 12(i) of this Agreement or
subsections 8(b)(i), (iii) and (iv), 8(c) and 8(h) of the Security Agreement
shall not constitute an Event of Default hereunder until the tenth (10th) day
following the occurrence thereof.

(c) Breaches of Other Obligations.

(i)  The failure of any Obligor to perform, keep or observe any of the
covenants, conditions, promises, agreements or obligations of such Obligor under
any other agreement with any Person if such failure could reasonably be expected
to have a Material Adverse Effect on such Obligor or (ii) the occurrence of any
“Event of Default” under the First Lien Loan Agreement.

(d) Breach of Representations and Warranties.

The making by any Obligor to Agent or any Lender of any representation or
warranty within or in connection with this Agreement or the Other Agreements
which is untrue or misleading in any respect as of the date made.

(e) Loss of Collateral.

The loss, theft, damage or destruction of, or (except as permitted hereby
(including the sale of the Exited Business Assets) or permitted by the Security
Agreement) the sale, lease or furnishing under a contract of service of, any of
the Collateral except for any loss, theft, damage or destruction that could not
reasonably be expected to have a Material Adverse Effect on Borrower or Borrower
and its Subsidiaries taken as a whole.

(f) Levy, Seizure or Attachment.

The making or any attempt by any Person to make any levy, seizure or attachment
upon any of the Collateral.

(g) Bankruptcy or Similar Proceedings.

The commencement of any proceedings in bankruptcy by or against any Obligor or
for the liquidation or reorganization of any Obligor, or alleging that such
Obligor is insolvent or unable to pay its debts as they mature, or for the
readjustment or arrangement of any Obligor’s debts, whether under the United
States Bankruptcy Code or under any other law, whether state or federal, now or
hereafter existing, for the relief of debtors, or the commencement of any
analogous statutory or non-statutory proceedings involving any Obligor;
provided, however, that if such commencement of proceedings against such Obligor
is involuntary, such action shall not constitute an Event of Default unless such
proceedings are not dismissed within sixty (60) days after the commencement of
such proceedings.

(h) Appointment of Receiver.

The appointment of a receiver or trustee for any Obligor, for any of the
Collateral or for any substantial part of any Obligor’s assets or the
institution of any proceedings for the dissolution (other than in connection
with a merger or consolidation permitted by Section 13(d)), or the full or
partial liquidation (other than in connection with a merger or consolidation
permitted by Section 13(d)), or the merger or consolidation (other than in
connection with a merger or consolidation permitted by Section 13(d)), of any
Obligor which is a corporation, limited liability company or a partnership;
provided, however, that if such appointment or commencement of proceedings
against such Obligor is involuntary, such action shall not constitute an Event
of Default unless such appointment is not revoked or such proceedings are not
dismissed within sixty (60) days after the commencement of such proceedings.

(i) Judgment.

The entry of any judgment or order against any Obligor which remains unsatisfied
or undischarged and in effect for thirty (30) days after such entry without
being vacated, stayed or bonded pending appeal which involves in the aggregate
an amount in excess of $250,000.

(j) Death or Dissolution of Obligor.

The dissolution of any Obligor which is a partnership, limited liability
company, corporation or other entity (other than in connection with a merger,
consolidation or transaction expressly permitted by Section 13(d)).

(k) Default or Revocation of Guaranty.

The occurrence of an event of default under, or the revocation or termination
of, any agreement, instrument or document (other than this Agreement) executed
and delivered by any Person to Agent or any Lender pursuant to which such Person
has guaranteed to Agent and Lenders the payment of all or any of the Liabilities
or has granted Agent a security interest in or lien upon some or all of such
Person’s real and/or personal property to secure the payment of all or any of
the Liabilities (other than in connection with a merger, consolidation or
transaction expressly permitted by Section 13(d)) provided, that a breach of
subsections 8(b)(i), (iii) and (iv), 8(c) and 8(h) of the Security Agreement
will not constitute an Event of Default hereunder until the tenth (10th) day
following the occurrence thereof.

(l) Criminal Proceedings.

The institution in any court of a criminal proceeding against any Obligor, or
the indictment of any Obligor for any crime to the extent such proceeding or
indictment would reasonably be expected to have a Material Adverse Effect on
Borrower or Borrower and its Subsidiaries taken as a whole.

(m) Change of Control.

(i) Any “person” or “group” (within the meaning of Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended), other than the Schwartz Group,
becomes the beneficial owner (as defined in Rule 13d-3 under the Securities
Exchange Act of 1934, as amended), directly or indirectly, of 30%, or more, of
the outstanding common stock of Borrower having the right to vote for the
election of members of the Board of Directors or (ii) Borrower ceases to own,
directly or indirectly, and control 100% of the equity interests of each of its
Subsidiaries.

(n) Material Adverse Change.

Any material adverse change in the Collateral, business, property, assets,
prospects, operations or condition, financial or otherwise of any Obligor, as
determined by Requisite Lenders in their sole judgment, determined in good
faith, or the occurrence of any event which, in Requisite Lenders’ sole
judgment, determined in good faith, could reasonably be expected to have a
Material Adverse Effect on Borrower or Borrower and its Subsidiaries taken as a
whole.

16. REMEDIES UPON AN EVENT OF DEFAULT.

(a) Upon the occurrence of an Event of Default described in subsection 15(g)
hereof, all of the Liabilities shall immediately and automatically become due
and payable, without notice of any kind. Upon the occurrence and during the
continuance of any other Event of Default, all Liabilities may, at the option of
Requisite Lenders, and without demand, notice or legal process of any kind, be
declared, and immediately shall become, due and payable.

(b) Upon the occurrence and during the continuance of an Event of Default, Agent
may exercise from time to time any rights and remedies available to it under the
Uniform Commercial Code and any other applicable law in addition to, and not in
lieu of, any rights and remedies expressly granted in this Agreement or in any
of the Other Agreements and all of Agent’s rights and remedies shall be
cumulative and non-exclusive to the extent permitted by law. In particular, but
not by way of limitation of the foregoing, Agent may, upon the occurrence and
during the continuance of an Event of Default, in each case, to the extent
permitted by law, without notice, demand or legal process of any kind, take
possession of any or all of the Collateral (in addition to Collateral of which
it already has possession), wherever it may be found, and for that purpose may
pursue the same wherever it may be found, and may enter onto any of Borrower’s
premises where any of the Collateral may be, and search for, take possession of,
remove, keep and store any of the Collateral until the same shall be sold or
otherwise disposed of, and Agent shall have the right to store the same at any
of Borrower’s premises without cost to Agent or Lenders. At Agent’s request upon
the occurrence and during the continuance of an Event of Default, Borrower
shall, at Borrower’s expense, assemble the Collateral and make it available to
Agent at one or more places to be designated by Agent and reasonably convenient
to Agent and Borrower. Borrower recognizes and agrees that if Borrower fails to
perform, observe or discharge any of its Liabilities under this Agreement or the
Other Agreements, Agent and Lenders shall to the extent permitted by law be
entitled to temporary and permanent injunctive relief in any such case without
the necessity of proving actual damages. To the extent permitted by law, any
notification of intended disposition of any of the Collateral required by law
will be deemed to be a reasonable authenticated notification of disposition if
given at least ten (10) days prior to such disposition and such notice shall
(i) describe Agent and Borrower, (ii) describe the Collateral that is the
subject of the intended disposition, (iii) state the method of the intended
disposition, (iv) state that Borrower is entitled to an accounting of the
Liabilities and state the charge, if any, for an accounting and (v) state the
time and place of any public disposition or the time after which any private
sale is to be made. Agent and Lenders may disclaim any warranties that might
arise in connection with the sale, lease or other disposition of the Collateral
and has no obligation to provide any warranties at such time. Any Proceeds of
any disposition by Agent of any of the Collateral in accordance with this
Section 16 may be applied by Agent to the payment of documented out-of-pocket
expenses in connection with the Collateral, including, without limitation, legal
expenses and reasonable attorneys’ fees (whether for internal or outside
counsel), and any balance of such Proceeds may be applied by Agent toward the
payment of such of the Liabilities, and in such order of application, as Agent
may from time to time elect.

17. CONDITIONS PRECEDENT.

The obligation of Agent and Lenders to fund the Term Loan is subject to the
satisfaction or waiver on or before the date hereof of the following conditions
precedent:

(a) Agent shall have received each of the agreements, opinions, reports,
approvals, consents, certificates and other documents set forth on the closing
document list attached hereto as Schedule 17(a) in each case in form and
substance satisfactory to Agent;

(b) Since November 26, 2006, no event shall have occurred which has had or could
reasonably be expected to have a Material Adverse Effect on any Obligor, as
determined by Agent or Requisite Lenders in their sole discretion;

(c) Agent shall have received payment in full of all reasonable and documented
expenses payable to it by Borrower in connection herewith;

(d) The Borrower shall have entered into the First Lien Loan Agreement and the
agreements and instruments contemplated thereby providing for First Lien Debt in
a maximum principal amount of not less than $27,500,000;

(e) Agent shall have received (i) projected monthly cash flows of Borrower
through December 31, 2007, and (ii) projections of covenant compliance through
December 31, 2010, each in form and substance reasonably satisfactory to Agent;

(f) Agent shall have received evidence satisfactory to it that immediately after
the making of the Term Loan the sum of the outstanding principal balance of the
Term Loan plus the outstanding principal balance of the Revolving Loans (as
defined under the First Lien Loan Agreement) shall not exceed an amount equal to
3.42 multiplied by EBITDA for the twelve month period ended December 31, 2006;
and

(g) The Obligors shall have executed and delivered to Agent all such other
documents, instruments and agreements which Agent determines are reasonably
necessary to consummate the transactions contemplated hereby.

18. DISTRIBUTIONS OF PAYMENTS.

Payments actually received by Administrative Agent with respect to the following
items shall be distributed by Administrative Agent to Lenders as follows:

(a) Within one (1) Business Day of receipt thereof by Administrative Agent
payments to be applied to principal and/or interest on the Term Loan shall be
paid to each Lender in proportion to its Pro Rata Share; and

(b) Within one (1) Business Day of receipt thereof by Administrative Agent,
payments to be applied to the prepayment fee set forth in Section 10 hereof
shall be paid to each Lender in proportion to its Pro Rata Share.

19. AGENTS.

Section I. Agent.

(a) Appointment of Agent.

(i) Each Lender hereby designates LaSalle Bank National Association as Agent to
act as herein specified. Each Lender hereby irrevocably authorizes Agent to take
such action on its behalf under the provisions of this Agreement, the Other
Agreements and the notes and any other instruments and agreements referred to
herein and to exercise such powers and to perform such duties hereunder and
thereunder as are specifically delegated to or required of Agent by the terms
hereof and thereof and such other powers as are reasonably incidental thereto.
Except as otherwise provided herein, Agent shall hold all Collateral. Agent may
perform any of its duties hereunder by or through its agents or employees.

(ii) The provisions of this Section 19 (other than Section 19(i) in each of
Sections I. and II.) are solely for the benefit of Agent, Administrative Agent
and Lenders, and neither Borrower nor any other Obligor shall have any rights as
a third party beneficiary of any of the provisions of this Section 19 (other
than Section 19(i) in each of Sections I. and II.). In performing its functions
and duties under this Agreement, Agent shall act solely as agent of Lenders and
does not assume and shall not be deemed to have assumed any obligation toward or
relationship of agency or trust with or for any Obligor.

(b) Nature of Duties of Agent.

Agent shall not have duties, obligations or responsibilities except those
expressly set forth in this Agreement and the Other Agreements. Neither Agent
nor any of its officers, directors, employees or agents shall be liable for any
action taken or omitted by it as such hereunder or in connection herewith,
unless caused by its or their gross negligence or willful misconduct. The duties
of Agent shall be mechanical and administrative in nature; Agent shall not have
by reason of this Agreement or the Other Agreements a fiduciary relationship in
respect of any Lender; and nothing in this Agreement or the Other Agreements,
expressed or implied, is intended to or shall be so construed as to impose upon
Agent any obligations in respect of this Agreement or the Other Agreements
except as expressly set forth herein.

(c) Lack of Reliance on Agent.

(i) Independently and without reliance upon Agent, each Lender, to the extent it
deems appropriate, has made and shall continue to make (A) its own independent
investigation of the financial or other condition and affairs of Agent, each
Obligor and any other Lender in connection with the taking or not taking of any
action in connection herewith and (B) its own appraisal of the creditworthiness
of Agent, each Obligor and any other Lender, and, except as expressly provided
in this Agreement, Agent shall not have any duty or responsibility, either
initially or on a continuing basis, to provide any Lender with any credit or
other information with respect thereto, whether coming into its possession
before the making of the Term Loan or at any time or times thereafter.

(ii) Agent shall not be responsible to any Lender for any recitals, statements,
information, representations or warranties herein or in any document,
certificate or other writing delivered in connection herewith or for the
execution, effectiveness, genuineness, validity, enforceability, collectibility,
priority or sufficiency of this Agreement or the Other Agreements or any notes
or the financial or other condition of any Obligor. Agent shall not be required
to make any inquiry concerning either the performance or observance of any of
the terms, provisions or conditions of this Agreement or the Other Agreements,
or the financial condition of any Obligor, or the existence or possible
existence of any Event of Default.

(d) Certain Rights of Agent.

Agent shall have the right to request instructions from Requisite Lenders or all
Lenders, as applicable, pursuant to this Agreement, by notice to each Lender. If
Agent shall request instructions from Requisite Lenders or all Lenders, as
applicable, with respect to any act or action (including the failure to act) in
connection with this Agreement, Agent shall be entitled to refrain from such act
or taking such action unless and until Agent shall have received instructions
from Requisite Lenders or all Lenders, as applicable, and Agent shall not incur
liability to any Person by reason of so refraining. Without limiting the
foregoing, no Lender shall have any right of action whatsoever against Agent as
a result of Agent acting or refraining from acting hereunder in accordance with
the instructions of Requisite Lenders or all Lenders, as applicable.

(e) Reliance by Agent.

Agent shall be under no duty to examine, inquire into, or pass upon the
validity, effectiveness or genuineness of this Agreement, any of the Other
Agreements or any instrument, document or communication furnished pursuant
hereto or thereto or in connection herewith or therewith. Agent shall be
entitled to rely, and shall be fully protected in relying, upon any note,
writing, resolution, notice, statement, certificate, telex, teletype or
telecopier message, cablegram, radiogram, order, electronic mail or other
documentary, teletransmission or telephone message believed by it to be genuine
and correct and to have been signed, sent or made by the proper person. Agent
may consult with legal counsel (including counsel for any Obligor with respect
to matters concerning any Obligor), independent public accountants and other
experts selected by it and shall not be liable for any action taken or omitted
to be taken by it in good faith in accordance with the advice of such counsel,
accountants or experts.

(f) Indemnification of Agent.

To the extent Agent is not promptly reimbursed and indemnified by Borrower, each
Lender will reimburse and indemnify Agent, in proportion to its Pro Rata Share,
for and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses (including counsel fees
and disbursements) or disbursements of any kind or nature whatsoever which may
be imposed on, incurred by or asserted against Agent in performing its duties
hereunder, in any way relating to or arising out of this Agreement; provided,
that no Lender shall be liable for any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements resulting from Agent’s gross negligence or willful misconduct. If
any indemnity furnished to Agent for any purpose shall, in the opinion of Agent,
be insufficient or become impaired, Agent may call for additional indemnities
and cease to do, or not commence, the acts to be indemnified against, even if so
directed by Requisite Lenders or all Lenders, as applicable, until such
additional indemnification is provided. The obligations of Lenders under this
subsection 19(f) shall survive the payment in full of the Liabilities and the
termination of this Agreement.

(g) Agent in its Individual Capacity.

With respect to the Term Loan made by it pursuant hereto, Agent shall have the
same rights and powers hereunder as any other Lender or holder of a note or
participation interest and may exercise the same as though it was not performing
the duties specified herein; and the term “Lenders,” or any similar terms shall,
unless the context clearly otherwise indicates, include Agent in its individual
capacity. Agent may accept deposits from, lend money to, acquire equity
interests in, and generally engage in any kind of banking, trust, financial
advisor or other business with Borrower or any Affiliate of Borrower as if it
were not performing the duties specified herein, and may accept fees and other
consideration from Borrower for services in connection with this Agreement and
otherwise without having to account for the same to Lenders, to the extent such
activities are not in contravention of the terms of this Agreement.

(h) Holders of Notes.

Agent may deem and treat the payee of any promissory note as the owner thereof
for all purposes hereof unless and until a written notice of the assignment or
transfer thereof shall have been filed with Agent. Any request, authority or
consent of any Person who, at the time of making such request or giving such
authority or consent, is the holder of any promissory note, shall be conclusive
and binding on any subsequent holder, transferee or assignee of such promissory
note or of any promissory note or notes issued in exchange therefor.

(i) Successor Agent.

(i) Agent may, upon five (5) Business Days’ notice to Lenders and Borrower,
resign at any time (effective upon the appointment of a successor Agent pursuant
to the provisions of this subsection 19(i)) by giving written notice thereof to
Lenders and Borrower. Upon any such resignation, Requisite Lenders with, so long
as no Event of Default exists, the consent of Borrower (which consent shall not
be unreasonably withheld or delayed) shall have the right, upon five (5) days’
notice, to appoint a successor Agent. If no successor Agent shall have been so
appointed by Requisite Lenders and accepted such appointment, within thirty
(30) days after the retiring Agent’s giving of notice of resignation, then, upon
five (5) days’ notice, the retiring Agent may with, so long as no Event of
Default exists, the consent of Borrower (which consent shall not be unreasonably
withheld or delayed) on behalf of Lenders, appoint a successor Agent, which
shall be a bank or a trust company or other financial institution which
maintains an office in the United States, or a commercial bank organized under
the laws of the United States of America or of any State thereof, or any
affiliate of such bank or trust company or other financial institution which is
engaged in the banking business, having a combined capital and surplus of at
least Fifty Million and No/100 Dollars ($50,000,000.00).

(ii) Upon the acceptance of any appointment as an Agent hereunder by a successor
Agent, such successor Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Agent, and the
retiring Agent shall be discharged from its duties and obligations under this
Agreement. After any retiring Agent’s resignation hereunder as Agent, the
provisions of this Section 19 shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was an Agent under this Agreement.

(j) Collateral Matters.

(i) Each Lender authorizes and directs Agent to enter into the Other Agreements
for the benefit of Lenders. Each Lender hereby agrees that, except as otherwise
set forth herein, any action taken by Requisite Lenders in accordance with the
provisions of this Agreement or the Other Agreements, and the exercise by the
Requisite Lenders of the powers set forth herein or therein, together with such
other powers as are reasonably incidental thereto, shall be authorized and
binding upon all Lenders. Agent is hereby authorized on behalf of all Lenders,
without the necessity of any notice to or further consent from any Lender to
take any action with respect to any Collateral or Other Agreements which may be
necessary to perfect and maintain perfected the security interest in and liens
upon the Collateral granted pursuant to this Agreement and the Other Agreements.

(ii) Agent will not, without the verbal consent of all Lenders, which consent
shall (a) be confirmed promptly thereafter in writing and (b) not be
unreasonably withheld or delayed, execute any release of Agent’s security
interest in any Collateral except for releases relating to dispositions of
Collateral (x) permitted by this Agreement and (y) in connection with the
repayment in full of all of the Liabilities by Borrower and the termination of
all obligations of Agent and Lenders under this Agreement and the Other
Agreements; provided, that with the consent of Requisite Lenders, Agent may
release its liens on Collateral having a book value not greater than ten percent
(10%) of the total book value of all Collateral, as determined by Agent, either
in a single transaction or series of related transactions, not to exceed twenty
percent (20%) of the book value of all Collateral in any Fiscal Year. Agent
shall not be required to execute any such release on terms which, in Agent’s
opinion, would expose Agent to liability or create any obligation or entail any
consequence other than the release of such liens without recourse or warranty.
In the event of any sale or transfer of any of the Collateral, Agent shall be
authorized to deduct all of the expenses reasonably incurred by Agent from the
proceeds of any such sale or transfer.

(iii) Lenders hereby agree that the lien granted to Agent in any property sold
or disposed of in accordance with the provisions of this Agreement shall be
automatically released; provided, however that Agent’s lien shall attach to and
continue for the benefit of Agent and Lenders in the proceeds and products of
such property arising from any such sale or disposition.

(iv) To the extent, pursuant to the provisions of this subsection 19(j), Agent’s
execution of a release is required to release its lien upon any sale and
transfer of Collateral which is consented to in writing by Requisite Lenders or
all Lenders, as applicable, and upon at least five (5) business days’ prior
written request by Borrower, Agent shall (and is hereby irrevocably authorized
by Lenders to) execute such documents as may be necessary to evidence the
release of the liens granted to Agent for the benefit of Lenders herein or
pursuant hereto upon the Collateral that was sold or transferred.

(v) Agent shall not have any obligation whatsoever to Lenders or to any other
Person to assure that the Collateral exists or is owned by Borrower or any other
Obligor or is cared for, protected or insured or that the liens granted to Agent
herein or pursuant hereto have been properly or sufficiently or lawfully
created, perfected, protected or enforced or are entitled to any particular
priority, or to exercise or to continue exercising at all or in any manner or
under any duty of care, disclosure or fidelity any of the rights, authorities
and powers granted or available to Agent in this Section 19 or in any of the
Other Agreements, it being understood and agreed that in respect of the
Collateral, or any act, omission or event related thereto, Agent may act in any
manner it may deem appropriate, in its sole discretion, given Agent’s own
interest in the Collateral as one of Lenders and that Agent shall have no duty
or liability whatsoever to Lenders, except for its gross negligence or willful
misconduct.

(vi) In the event that any Lender receives any Proceeds of any Collateral by
setoff, exercise of any banker’s lien or otherwise, in an amount in excess of
such Lender’s Pro Rata Share of such Proceeds, such Lender shall purchase for
cash (and other Lenders shall sell) interests in each of such other Lender’s Pro
Rata Share of the Liabilities as would be necessary to cause all Lenders to
share the amount so set off or otherwise received with each other Lender in
accordance with their respective Pro Rata Shares. No Lender shall exercise any
right of set off or banker’s lien without the prior written consent of Agent.

(k) Actions with Respect to Defaults.

In addition to Agent’s right to take actions on its own accord as permitted
under this Agreement, Agent shall take such action with respect to an Event of
Default as shall be directed by Requisite Lenders or all Lenders, as applicable,
under this Agreement; provided, that until Agent shall have received such
directions, Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Event of Default as it
shall deem advisable and in the best interests of Lenders. No Lender shall have
any right individually to enforce or seek to enforce this Agreement or any Other
Agreement or to realize upon any Collateral, unless instructed to do so by
Agent.

(l) Delivery of Information.

Agent shall not be required to deliver to any Lender originals or copies of any
documents, instruments, notices, communications or other information received by
Agent from Borrower or any other Obligor, Requisite Lenders, any Lender or any
other Person under or in connection with this Agreement or any Other Agreement
except (i) as specifically provided in this Agreement or any Other Agreement and
(ii) as specifically requested from time to time in writing by any Lender with
respect to a specific document, instrument, notice or other written
communication received by and in the possession of Agent at the time of receipt
of such request and then only in accordance with such specific request.

(m) Demand.

Subject to the terms of this Agreement, Agent shall make demand for repayment by
Borrower of all Liabilities owing by Borrower hereunder, upon the occurrence and
during the continuance of an Event of Default, upon the written request of
Requisite Lenders. Agent shall make such demand in such manner as it deems
appropriate, in its sole discretion, to effectuate the request of the Requisite
Lenders.

(n) Notice of Default.

Agent shall not be deemed to have knowledge or notice of the occurrence of any
Event of Default or any event which, with passage of time or giving of notice,
could become an Event of Default, except with respect to Events of Default
arising as a result of Borrower’s failure to pay principal, interest or fees
required to be paid to Agent for the benefit of Lenders, unless Agent shall have
received written notice from a Lender or Borrower describing such Event of
Default or event which, with the passage of time or giving of notice, could
become an Event of Default, and which identifies such event as a “notice of
default”. Upon receipt of any such notice or Agent becoming aware of Borrower’s
failure to pay principal, interest or fees required to be paid to Agent for the
benefit of Lenders, Agent will notify each Lender of such receipt or event.

(o) Intercreditor Agreement.

Each of the Lenders hereby agrees to be bound by the terms and provisions of the
Intercreditor Agreement as a “Second Lien Claimholder” as defined in the
Intercreditor Agreement as if such Lender were a signatory thereto and hereby
authorizes Agent to enter into, execute and perform its obligations under the
Intercreditor Agreement.

Section II. Administrative Agent.

(a) Appointment of Administrative Agent.

(i) Each Lender hereby designates LaSalle Bank National Association as
Administrative Agent to act as herein specified. Each Lender hereby irrevocably
authorizes Administrative Agent to take such action on its behalf under the
provisions of this Agreement, the Other Agreements and the notes and any other
instruments and agreements referred to herein and to exercise such powers and to
perform such duties hereunder and thereunder as are specifically delegated to or
required of Administrative Agent by the terms hereof and thereof and such other
powers as are reasonably incidental thereto. Except as otherwise provided
herein, Administrative Agent shall hold all payments of principal, interest,
fees, charges and expenses received pursuant to this Agreement or any of the
Other Agreements for the benefit of Lenders. Administrative Agent may perform
any of its duties hereunder by or through its agents or employees.

(ii) The provisions of this Section 19 (other than Section 19(i) in each of
Sections I. and II.) are solely for the benefit of Agent, Administrative Agent
and Lenders, and neither Borrower nor any other Obligor shall have any rights as
a third party beneficiary of any of the provisions of this Section 19 (other
than Section 19(i) in each of Sections I. and II.). In performing its functions
and duties under this Agreement, Administrative Agent shall act solely as agent
of Lenders and does not assume and shall not be deemed to have assumed any
obligation toward or relationship of agency or trust with or for any Obligor.

(b) Nature of Duties of Administrative Agent.

Administrative Agent shall not have duties, obligations or responsibilities
except those expressly set forth in this Agreement and the Other Agreements.
Neither Administrative Agent nor any of its officers, directors, employees or
agents shall be liable for any action taken or omitted by it as such hereunder
or in connection herewith, unless caused by its or their gross negligence or
willful misconduct. The duties of Administrative Agent shall be mechanical and
administrative in nature; Administrative Agent shall not have by reason of this
Agreement or the Other Agreements a fiduciary relationship in respect of any
Lender; and nothing in this Agreement or the Other Agreements, expressed or
implied, is intended to or shall be so construed as to impose upon
Administrative Agent any obligations in respect of this Agreement or the Other
Agreements except as expressly set forth herein.

(c) Lack of Reliance on Administrative Agent.

(i) Independently and without reliance upon Administrative Agent, each Lender,
to the extent it deems appropriate, has made and shall continue to make (A) its
own independent investigation of the financial or other condition and affairs of
Administrative Agent, each Obligor and any other Lender in connection with the
taking or not taking of any action in connection herewith and (B) its own
appraisal of the creditworthiness of Administrative Agent, each Obligor and any
other Lender, and, except as expressly provided in this Agreement,
Administrative Agent shall not have any duty or responsibility, either initially
or on a continuing basis, to provide any Lender with any credit or other
information with respect thereto, whether coming into its possession before the
making of the Term Loan or at any time or times thereafter.

(ii) Administrative Agent shall not be responsible to any Lender for any
recitals, statements, information, representations or warranties herein or in
any document, certificate or other writing delivered in connection herewith or
for the execution, effectiveness, genuineness, validity, enforceability,
collectibility, priority or sufficiency of this Agreement or the Other
Agreements or any notes or the financial or other condition of any Obligor.
Administrative Agent shall not be required to make any inquiry concerning either
the performance or observance of any of the terms, provisions or conditions of
this Agreement or the Other Agreements, or the financial condition of any
Obligor, or the existence or possible existence of any Event of Default.

(d) Certain Rights of Administrative Agent.

Administrative Agent shall have the right to request instructions from Requisite
Lenders or all Lenders, as applicable, pursuant to this Agreement, by notice to
each Lender. If Administrative Agent shall request instructions from Requisite
Lenders or all Lenders, as applicable, with respect to any act or action
(including the failure to act) in connection with this Agreement, Administrative
Agent shall be entitled to refrain from such act or taking such action unless
and until Administrative Agent shall have received instructions from Requisite
Lenders or all Lenders, as applicable, and Administrative Agent shall not incur
liability to any Person by reason of so refraining. Without limiting the
foregoing, no Lender shall have any right of action whatsoever against
Administrative Agent as a result of Administrative Agent acting or refraining
from acting hereunder in accordance with the instructions of Requisite Lenders
or all Lenders, as applicable.

(e) Reliance by Administrative Agent.

Administrative Agent shall be under no duty to examine, inquire into, or pass
upon the validity, effectiveness or genuineness of this Agreement, any of the
Other Agreements or any instrument, document or communication furnished pursuant
hereto or thereto or in connection herewith or therewith. Administrative Agent
shall be entitled to rely, and shall be fully protected in relying, upon any
note, writing, resolution, notice, statement, certificate, telex, teletype or
telecopier message, cablegram, radiogram, order, electronic mail or other
documentary, teletransmission or telephone message believed by it to be genuine
and correct and to have been signed, sent or made by the proper person.
Administrative Agent may consult with legal counsel (including counsel for any
Obligor with respect to matters concerning any Obligor), independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken by it in good faith in accordance with the
advice of such counsel, accountants or experts.

(f) Indemnification of Administrative Agent.

To the extent Administrative Agent is not promptly reimbursed and indemnified by
Borrower, each Lender will reimburse and indemnify Administrative Agent, in
proportion to its Pro Rata Share, for and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses (including counsel fees and disbursements) or disbursements of any kind
or nature whatsoever which may be imposed on, incurred by or asserted against
Administrative Agent in performing its duties hereunder, in any way relating to
or arising out of this Agreement; provided, that no Lender shall be liable for
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting from
Administrative Agent’s gross negligence or willful misconduct. If any indemnity
furnished to Administrative Agent for any purpose shall, in the opinion of
Administrative Agent, be insufficient or become impaired, Administrative Agent
may call for additional indemnities and cease to do, or not commence, the acts
to be indemnified against, even if so directed by Requisite Lenders or all
Lenders, as applicable, until such additional indemnification is provided. The
obligations of Lenders under this subsection 19(f) shall survive the payment in
full of the Liabilities and the termination of this Agreement.

(g) Administrative Agent in its Individual Capacity.

With respect to the Term Loan made by it pursuant hereto, if any, Administrative
Agent shall have the same rights and powers hereunder as any other Lender or
holder of a note or participation interest and may exercise the same as though
it was not performing the duties specified herein; and the term “Lenders,” or
any similar terms shall, unless the context clearly otherwise indicates, include
Administrative Agent in its individual capacity. Administrative Agent may accept
deposits from, lend money to, acquire equity interests in, and generally engage
in any kind of banking, trust, financial advisor or other business with Borrower
or any Affiliate of Borrower as if it were not performing the duties specified
herein, and may accept fees and other consideration from Borrower for services
in connection with this Agreement and otherwise without having to account for
the same to Lenders, to the extent such activities are not in contravention of
the terms of this Agreement.

(h) Holders of Notes.

Administrative Agent may deem and treat the payee of any promissory note as the
owner thereof for all purposes hereof unless and until a written notice of the
assignment or transfer thereof shall have been filed with Administrative Agent.
Any request, authority or consent of any Person who, at the time of making such
request or giving such authority or consent, is the holder of any promissory
note, shall be conclusive and binding on any subsequent holder, transferee or
assignee of such promissory note or of any promissory note or notes issued in
exchange therefor.

(i) Successor Administrative Agent.

(i) Administrative Agent may, upon five (5) Business Days’ notice to Lenders and
Borrower, resign at any time (effective upon the appointment of a successor
Administrative Agent pursuant to the provisions of this subsection 19(i)) by
giving written notice thereof to Lenders and Borrower. Upon any such
resignation, Requisite Lenders with, so long as no Event of Default exists, the
consent of Borrower (which consent shall not be unreasonably withheld or
delayed) shall have the right, upon five (5) days’ notice, to appoint a
successor Administrative Agent. If no successor Administrative Agent shall have
been so appointed by Requisite Lenders and accepted such appointment, within
thirty (30) days after the retiring Administrative Agent’s giving of notice of
resignation, then, upon five (5) days’ notice, the retiring Administrative Agent
may with, so long as no Event of Default exists, the consent of Borrower (which
consent shall not be unreasonably withheld or delayed) on behalf of Lenders,
appoint a successor Administrative Agent, which shall be a bank or a trust
company or other financial institution which maintains an office in the United
States, or a commercial bank organized under the laws of the United States of
America or of any State thereof, or any affiliate of such bank or trust company
or other financial institution which is engaged in the banking business, having
a combined capital and surplus of at least Fifty Million and No/100 Dollars
($50,000,000.00).

(ii) Upon the acceptance of any appointment as an Administrative Agent hereunder
by a successor Administrative Agent, such successor Administrative Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations under this Agreement.
After any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, the provisions of this Section 19 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was an
Administrative Agent under this Agreement.

(j) Removal/Replacement of Administrative Agent.

(i) Agent may at any time remove LaSalle Bank National Association as
Administrative Agent hereunder. Agent shall thereafter succeed LaSalle Bank
National Association as Administrative Agent hereunder or shall appoint a
successor Administrative Agent. Agent shall give prompt notice to LaSalle Bank
National Association and the Borrower of such removal and successor. If Agent
elects to appoint a successor other than itself, such successor Administrative
Agent shall be a bank or a trust company or other financial institution which
maintains an office in the United States, or a commercial bank organized under
the laws of the United States of America or of any State thereof, or any
affiliate of such bank or trust company or other financial institution which is
engaged in the banking business, having a combined capital and surplus of at
least Fifty Million and No/100 Dollars ($50,000,000.00).

(ii) Upon the acceptance of any appointment as an Administrative Agent hereunder
by a successor Administrative Agent, such successor Administrative Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations under this Agreement.
After any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, the provisions of this Section 19 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was an
Administrative Agent under this Agreement.

(iii) The foregoing provisions shall not be applicable if LaSalle Bank National
Association is Agent hereunder.

(k) Actions with Respect to Defaults.

In addition to Administrative Agent’s right to take actions on its own accord as
permitted under this Agreement, Administrative Agent shall take such action with
respect to an Event of Default as shall be directed by Requisite Lenders or all
Lenders, as applicable, under this Agreement; provided, that until
Administrative Agent shall have received such directions, Administrative Agent
may (but shall not be obligated to) take such action, or refrain from taking
such action, with respect to such Event of Default as it shall deem advisable
and in the best interests of Lenders. No Lender shall have any right
individually to enforce or seek to enforce this Agreement or any Other Agreement
or to realize upon any Collateral, unless instructed to do so by Administrative
Agent.

(l) Delivery of Information.

Administrative Agent shall not be required to deliver to any Lender originals or
copies of any documents, instruments, notices, communications or other
information received by Administrative Agent from Borrower or any other Obligor,
Requisite Lenders, any Lender or any other Person under or in connection with
this Agreement or any Other Agreement except (i) as specifically provided in
this Agreement or any Other Agreement and (ii) as specifically requested from
time to time in writing by any Lender with respect to a specific document,
instrument, notice or other written communication received by and in the
possession of Administrative Agent at the time of receipt of such request and
then only in accordance with such specific request.

(m) [Intentionally Omitted.]

(n) Notice of Default.

Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Event of Default or any event which, with passage of time or
giving of notice, could become an Event of Default, except with respect to
Events of Default arising as a result of Borrower’s failure to pay principal,
interest or fees required to be paid to Administrative Agent for the benefit of
Lenders, unless Administrative Agent shall have received written notice from a
Lender or Borrower describing such Event of Default or event which, with the
passage of time or giving of notice, could become an Event of Default, and which
identifies such event as a “notice of default”. Upon receipt of any such notice
or Administrative Agent becoming aware of Borrower’s failure to pay principal,
interest or fees required to be paid to Administrative Agent for the benefit of
Lenders, Administrative Agent will notify each Lender of such receipt or event.

20. ASSIGNABILITY.

(a) Borrower shall not have the right to assign this Agreement or any interest
therein except with the prior written consent of Agent and all Lenders.

(b) Any Lender may make, carry or transfer its portion of the Term Loan at, to
or for the account of, any of its branch offices or the office of an affiliate
of such Lender except to the extent such transfer would result in increased
costs to Borrower (including, without limitation, under Section 4 of this
Agreement).

(c) Each Lender may, with the consent of Agent and Borrower (provided, that
Borrower’s consent (i) shall not be unreasonably withheld or delayed, (ii) shall
not be required if an Event of Default exists and (iii) shall not be required
for an assignment by a Lender to a Lender or an affiliate of a Lender), but
without the consent of any other Lender, assign to one or more banks or other
financial institutions all or a portion of its rights and obligations under this
Agreement and the Other Agreements; provided, that (i) for each such assignment,
the parties thereto shall execute and deliver to Administrative Agent, for its
acceptance and recording in the Register (as defined below), an Assignment and
Acceptance Agreement in the form attached hereto as Exhibit D (the “Assignment
and Acceptance”), and a processing and recordation fee of Three Thousand Five
Hundred and No/100 Dollars ($3,500.00) to be paid by the assignee, and (ii) no
such assignment shall be for less than Five Hundred Thousand and No/100 Dollars
($500,000.00). Upon such execution and delivery of the Assignment and Acceptance
to Administrative Agent and Administrative Agent’s recording of such assignment
in the Register, from and after the date specified as the effective date in the
Assignment and Acceptance, (x) the assignee thereunder shall be a party hereto,
and, to the extent that rights and obligations hereunder have been assigned to
it pursuant to such Assignment and Acceptance, such assignee shall have the
rights and obligations of a Lender hereunder and (y) the assignor thereunder
shall, to the extent that rights and obligations hereunder have been assigned by
it pursuant to such Assignment and Acceptance, relinquish its rights (other than
any rights it may have prior to such assignment pursuant to Section 23 of this
Agreement which will survive) and be released from its obligations under this
Agreement (and, in the case of an Assignment and Acceptance covering all or the
remaining portion of an assigning Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a party hereto). Any attempted
assignment or transfer in violation of this Section 20(c) shall be null and
void.

(d) By executing and delivering an Assignment and Acceptance, the assignee
thereunder confirms and agrees as follows: (i) other than as provided in such
Assignment and Acceptance, the assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement and
the Other Agreements or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of this Agreement or any of the Other
Agreements, (ii) such assigning Lender makes no representation or warranty and
assumes no responsibility with respect to the financial condition of Borrower or
any other Obligor or the performance or observance by Borrower or any other
Obligor of its obligations under this Agreement and the Other Agreements,
(iii) such assignee confirms that it has received a copy of this Agreement and
the Other Agreements, together with copies of the financial statements referred
to in Section 9 of this Agreement and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into such Assignment and Acceptance, (iv) such assignee will, independently and
without reliance upon Agent, Administrative Agent, such assigning Lender or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement, (v) such assignee appoints and
authorizes each of Agent and Administrative Agent to take such action as agent
on its behalf and to exercise such powers under this Agreement as are delegated
to Agent and Administrative Agent by the terms hereof, together with such powers
as are reasonably incidental thereto and (vi) such assignee agrees that it will
perform in accordance with their terms all of the obligations which by the terms
of this Agreement are required to be performed by it as a Lender.

(e) Administrative Agent shall, maintain at its address referred to in
Section 24 of the Agreement a copy of each Assignment and Acceptance delivered
to and accepted by it and a register for the recordation of the names and
addresses of Lenders and the Term Loan Commitment of, and principal amount of
the Term Loan owing to, each Lender from time to time (the “Register”). The
entries in the Register shall be conclusive and binding for all purposes, absent
manifest error, and Borrower, Agent, Administrative Agent and Lenders shall
treat each Person whose name is recorded in the Register as a Lender hereunder
for all purposes of this Agreement. The Register and copies of each Assignment
and Acceptance shall be available for inspection by Borrower, Agent,
Administrative Agent or any Lender at any reasonable time and from time to time
upon reasonable prior notice. The Term Loan and any promissory notes evidencing
the Term Loan are registered obligations and the right, title and interest of
any Lender and/or its assignees in and to the Term Loan or promissory notes, as
applicable, shall be transferable only upon notation of such transfer in the
Register. This Section 20(e) shall be construed so that the Term Loan and any
promissory notes evidencing the Term Loan are at all times maintained in
“registered form” within the meaning of sections 163(f), 871(h)(2) and 881(c)(2)
of the Code and the applicable Treasury Regulations.

(f) Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender, Administrative Agent shall, if such Assignment and Acceptance has been
completed and is in substantially the form of Exhibit D hereto, and in
accordance with the provisions of this Section 20, (i) accept such Assignment
and Acceptance, (ii) record the information contained therein in the Register
and (iii) give prompt notice thereof to Borrower. Within five (5) Business Days
after its receipt of such notice, Borrower shall execute and deliver to
Administrative Agent in exchange for the surrendered promissory note or notes, a
new promissory note or notes to the order of the assignee in amounts equal to
such assignee’s outstanding portion of the Term Loan hereunder and, if the
assigning Lender has retained a portion of its Term Loan, a new promissory note
or notes to the order of the assigning Lender in an amount equal to the
remaining outstanding portion of the Term Loan hereunder of such assigning
Lender under the terms of this Agreement. Such new promissory note or notes
shall re-evidence the indebtedness outstanding under the old promissory note or
notes and shall be in the aggregate principal amount of such surrendered
promissory note or notes, shall be dated of even date herewith and shall
otherwise be in substantially the form of the promissory note or notes subject
to such assignment.

(g) Each Lender may sell participations (without the consent of Agent,
Administrative Agent, Borrower or any other Lender) to one or more parties, in
or to all (or a portion) of its rights and obligations under this Agreement
(including, without limitation, all or a portion of the Term Loan owing to it);
provided, that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, (iii) Borrower, Agent,
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement or any Other Agreement, (iv) such Lender shall
not transfer, grant, assign or sell any participation under which the
participant shall have rights to approve any amendment or waiver of this
Agreement or any Other Agreement and (v) any such participant shall not be
entitled to receive any greater payments under this Agreement or any Other
Agreement than such Lender would have been entitled to receive with respect to
the rights participated.

(h) Each Lender agrees that, without the prior written consent of Borrower and
Agent, it will not make any assignment hereunder in any manner or under any
circumstances that would require registration or qualification of, or filings in
respect of, any Loan or other Liabilities under the securities laws of the
United States of America or of any jurisdiction.

(i) In connection with the efforts of any Lender to assign its rights or
obligations or to participate interests, such Lender may disclose any
information in its possession regarding Borrower, provided that any assignee or
participant or any potential assignee or participant agrees to follow and be
bound by the confidentiality requirements set forth in Section 28 hereof.

21. AMENDMENTS, ETC.

No amendment or waiver of any provision of this Agreement or any of the Other
Agreements to which Borrower, Agent, Administrative Agent or any Lender is a
party, nor consent to any departure by any Obligor therefrom, shall in any event
be effective unless the same shall be in writing and signed by Borrower and
Requisite Lenders, or if Lenders shall not be parties thereto, by the parties
thereto and consented to by Requisite Lenders, and each such amendment, waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, that no amendment, waiver or consent shall,
unless in writing and signed by all Lenders, do any of the following:
(i) subject Lenders to any additional obligations to extend credit to Borrower,
(ii) reduce the principal of, or interest on, the Term Loan (other than as
expressly permitted herein) or any fees hereunder, (iii) postpone any date fixed
for any payment in respect of principal of, or interest on, the Loan or any fees
hereunder, (iv) change the Pro Rata Shares of Lenders, or any minimum
requirement necessary for Lenders or Requisite Lenders to take any action
hereunder, (v) amend or waive this Section 21, or change the definition of
Requisite Lenders, or (vi) except in connection with the financing, refinancing,
sale or other disposition of any asset of Borrower permitted under this
Agreement (or to the extent Requisite Lender approval only is required with any
such release pursuant to subsection 19(j) hereof), release or subordinate any
liens in favor of Agent, for the benefit of Agent, Administrative Agent and
Lenders, on any of the Collateral and provided further, that no amendment,
waiver or consent affecting the rights or duties of Agent and/or Administrative
Agent under this Agreement or any Other Agreement shall in any event be
effective, unless in writing and signed by Agent or Administrative Agent (as
applicable) in addition to Lenders required hereinabove to take such action.

In the event that any consent, waiver or amendment requiring the agreement of
all Lenders as set forth above is agreed to by the Requisite Lenders, but not
all Lenders, Agent may, in its sole discretion, cause any non-consenting Lender
to assign its rights and obligations under this Agreement and the Other
Agreements to one or more new Lenders or existing Lenders in the manner and
according to the terms set forth in Section 20 of this Agreement; provided, that
(i) no Lender may be required to assign its rights and obligations to a new
Lender because such lender is unwilling to increase its own loan commitments,
(ii) such new Lender must be willing to consent to the proposed amendment,
waiver or consent and (iii) in connection with such assignment the new Lender
pays the assigning Lender an amount equal to the Liabilities owing to such
assigning Lender, including all principal, accrued and unpaid interest and
accrued and unpaid fees to the date of assignment. Such assignment shall occur
within thirty (30) days of notice by Agent to such non-consenting Lender and to
Administrative Agent of Agent’s intent to cause such non-consenting Lender to
assign its interests hereunder.

22. NONLIABILITY OF AGENTS AND LENDERS.

The relationship among Borrower, on the one hand, and Agent, Administrative
Agent and Lenders on the other hand, shall be solely that of borrower and
lender. Neither Agent, Administrative Agent nor any Lender shall have any
fiduciary responsibilities to Borrower. Neither Agent, Administrative Agent nor
any Lender undertakes any responsibility to Borrower to review or inform
Borrower of any matter in connection with any phase of Borrower’s business or
operations.

23. INDEMNIFICATION.

Borrower agrees to defend (with counsel reasonably satisfactory to each of Agent
and Administrative Agent), protect, indemnify and hold harmless Agent,
Administrative Agent and each Lender, each affiliate or subsidiary of Agent and
each Lender, and each of their respective shareholders, members, officers,
directors, managers, employees, attorneys and agents (each an "Indemnified
Party”) from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, claims, costs, expenses and disbursements
of any kind or nature (including, without limitation, the disbursements and the
reasonable fees of counsel for each Indemnified Party in connection with any
investigative, administrative or judicial proceeding, whether or not the
Indemnified Party shall be designated a party thereto), which may be imposed on,
incurred by, or asserted against, any Indemnified Party (whether direct,
indirect or consequential and whether based on any federal, state or local laws
or regulations, including, without limitation, securities laws and regulations,
Environmental Laws and commercial laws and regulations, under common law or in
equity, or based on contract or otherwise) in any manner relating to or arising
out of this Agreement or any Other Agreement, or any act, event or transaction
related or attendant thereto, the making or issuance and the management of the
Term Loan or the use or intended use of the proceeds of the Term Loan; provided,
however, that (i) the provisions of this Section 23 shall not apply with respect
to taxes (which shall be governed by Section 4(b) hereof) and (ii) Borrower
shall not have any obligation hereunder to any Indemnified Party with respect to
matters caused by or resulting from the willful misconduct or gross negligence
of such Indemnified Party. To the extent that the undertaking to indemnify set
forth in the preceding sentence may be unenforceable because it is violative of
any law or public policy, Borrower shall satisfy such undertaking to the maximum
extent permitted by applicable law. Any liability, obligation, loss, damage,
penalty, cost or expense covered by this indemnity shall be paid to each
Indemnified Party on demand, and, failing prompt payment, shall, together with
interest thereon at the highest rate then applicable to Term Loan hereunder from
the date incurred by each Indemnified Party until paid by Borrower, be added to
the Liabilities of Borrower and be secured by the Collateral. The provisions of
this Section 23 shall survive the satisfaction and payment of the other
Liabilities and the termination of this Agreement. Agent shall provide invoices
for such fees, costs, expenses and charges of Persons other than Agent,
Administrative Agent or Lenders to Borrower promptly after receipt thereof from
such Persons.

24. NOTICE.

All written notices and other written communications with respect to this
Agreement shall be sent by ordinary, certified or overnight mail, by telecopy or
delivered in person, and in the case of (i) Agent shall be sent to it at 135
South LaSalle Street, Chicago, Illinois 60603-4105, attention: Steve Fenton,
Esq., facsimile number: (312) 904-6109 or as otherwise directed by Agent in
writing, (ii) Administrative Agent shall be sent to it at 135 South LaSalle
Street, Chicago, Illinois 60603-4105, attention: Steve Fenton, Esq., facsimile
number: (312) 904-6109 or as otherwise directed by Administrative Agent in
writing, (iii) in the case of a Lender shall be sent to it at the address set
forth below its name on the signature page hereto or in the Assignment and
Acceptance Agreement or as otherwise directed by such Lender in writing, and
(iv) in the case of Borrower shall be sent to it at its principal place of
business set forth on Exhibit A hereto or as otherwise directed by Borrower in
writing. All notices shall be deemed received upon actual receipt thereof or
refusal of delivery.

25. CHOICE OF GOVERNING LAW; CONSTRUCTION; FORUM SELECTION.

This Agreement and the Other Agreements to which Borrower is a party are
submitted by Borrower to Agent, Administrative Agent and Lenders for their
acceptance or rejection at Agent’s principal place of business as an offer by
Borrower to borrow monies from Agent and Lenders now and from time to time
hereafter, and shall not be binding upon Agent, Administrative Agent or any
Lender or become effective until accepted by Agent, Administrative Agent and
Lenders, in writing, at said place of business. If so accepted by Agent,
Administrative Agent and Lenders, this Agreement and the Other Agreements shall
be deemed to have been made at said place of business. THIS AGREEMENT AND THE
OTHER AGREEMENTS SHALL BE GOVERNED AND CONTROLLED BY THE LAWS OF THE STATE OF
ILLINOIS AS TO INTERPRETATION, ENFORCEMENT, VALIDITY, CONSTRUCTION, EFFECT, AND
IN ALL OTHER RESPECTS, INCLUDING, WITHOUT LIMITATION, THE LEGALITY OF THE
INTEREST RATE AND OTHER CHARGES. If any provision of this Agreement shall be
held to be prohibited by or invalid under applicable law, such provision shall
be ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or remaining provisions of this
Agreement.

BORROWER HEREBY CONSENTS AND SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY
LOCAL, STATE OR FEDERAL COURTS LOCATED WITHIN THE CITY OF CHICAGO AND STATE OF
ILLINOIS FOR ALL ACTIONS OR PROCEEDINGS IN ANY WAY, MANNER OR RESPECT, ARISING
OUT OF OR FROM OR RELATED TO THIS AGREEMENT, THE OTHER AGREEMENTS OR THE
COLLATERAL. BORROWER HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS AND
AGREES THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE UPON BORROWER BY CERTIFIED
OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, ADDRESSED TO BORROWER AT THE
ADDRESS SET FORTH FOR NOTICE IN THIS AGREEMENT AND TO THE EXTENT PERMITTED BY
LAW SERVICE SO MADE SHALL BE COMPLETE TEN (10) DAYS AFTER THE SAME HAS BEEN
POSTED. BORROWER HEREBY WAIVES ANY RIGHT IT MAY HAVE TO TRANSFER OR CHANGE THE
VENUE OF ANY LITIGATION BROUGHT AGAINST BORROWER BY AGENT, ADMINISTRATIVE AGENT
OR LENDERS IN ACCORDANCE WITH THIS SECTION.

26. HEADINGS OF SUBDIVISIONS.

The headings of subdivisions in this Agreement are for convenience of reference
only, and shall not govern the interpretation of any of the provisions of this
Agreement.

27. POWER OF ATTORNEY.

Borrower acknowledges and agrees that its appointments of Agent and
Administrative Agent as its attorneys and agents-in-fact for the purposes
specified in this Agreement are appointments coupled with interests and shall be
irrevocable until all of the Liabilities are satisfied and paid in full and this
Agreement is terminated.

28. CONFIDENTIALITY.

Borrower, Agent, Administrative Agent and each Lender hereby agree to use
commercially reasonable efforts to assure that any and all information relating
to Borrower or any Obligor which is (i) furnished by Borrower or any Obligor to
Agent, Administrative Agent or any Lender (or to any affiliate of Agent,
Administrative Agent or any Lender); and (ii) non-public, confidential or
proprietary in nature or credit information, shall be kept confidential by
Agent, Administrative Agent and such Lender or such affiliate in accordance with
applicable law; provided, however, that such information and other credit
information relating to Borrower may be distributed by such party to such
party’s directors, officers, employees, attorneys, affiliates, assignees,
participants, auditors, agents and regulators, to Agent, Administrative Agent
and any other Lender and upon the order of a court or other governmental agency
having jurisdiction over Agent, Administrative Agent or such Lender or such
affiliate, to any other party. In addition such information and other credit
information may be distributed by Agent, Administrative Agent or any Lender to
potential participants or assignees of any portion of the Liabilities, provided,
that such potential participant or assignee agrees to follow the confidentiality
requirements set forth herein. Borrower, Agent, Administrative Agent and each
Lender further agree that this provision shall survive the termination of this
Agreement. Notwithstanding the foregoing, Borrower hereby consents to Agent
and/or Administrative Agent publishing a tombstone or similar advertising
material relating to the financing transaction contemplated by this Agreement.

29. COUNTERPARTS.

This Agreement, any of the Other Agreements and any amendments, waivers,
consents or supplements may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which, when so
executed and delivered, shall be deemed an original, but all of which
counterparts together shall constitute but one agreement.

30. ELECTRONIC SUBMISSIONS.

Upon not less than thirty (30) days’ prior written notice (the “Approved
Electronic Form Notice”) by Agent and Administrative Agent and subject to
Borrower’s consent (which consent shall not be unreasonably withheld or
delayed), each of Agent and Administrative Agent may permit or require that any
of the documents, certificates, forms, deliveries or other communications,
authorized, required or contemplated by this Agreement or the Other Agreements,
be submitted to Agent and Administrative Agent in “Approved Electronic Form” (as
hereafter defined), subject to any reasonable terms, conditions and requirements
in the applicable Approved Electronic Forms Notice. For purposes hereof
“Electronic Form” means e-mail, e-mail attachments, data submitted on web-based
forms or any other communication method that delivers machine readable data or
information to Agent, and “Approved Electronic Form” means an Electronic Form
that has been approved in writing by Agent and Administrative Agent (which
approvals have not been revoked or modified by Agent and Administrative Agent)
and sent to Borrower in an Approved Electronic Form Notice. Except as otherwise
specifically provided in the applicable Approved Electronic Form Notice, any
submissions made in an applicable Approved Electronic Form shall have the same
force and effect that the same submissions would have had if they had been
submitted in any other applicable form authorized, required or contemplated by
this Agreement or the Other Agreements.

31. WAIVER OF JURY TRIAL; OTHER WAIVERS.

(a) BORROWER, AGENT, ADMINISTRATIVE AGENT AND EACH LENDER EACH HEREBY WAIVES ALL
RIGHTS TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING WHICH PERTAINS DIRECTLY OR
INDIRECTLY TO THIS AGREEMENT, ANY OF THE OTHER AGREEMENTS, THE LIABILITIES, THE
COLLATERAL, ANY ALLEGED TORTIOUS CONDUCT BY BORROWER, AGENT, ADMINISTRATIVE
AGENT OR SUCH LENDER OR WHICH, IN ANY WAY, DIRECTLY OR INDIRECTLY, ARISES OUT OF
OR RELATES TO THE RELATIONSHIP AMONG BORROWER, AGENT, ADMINISTRATIVE AGENT AND
LENDERS. IN NO EVENT SHALL AGENT OR ANY LENDER BE LIABLE FOR LOST PROFITS OR
OTHER SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES.

(b) Borrower hereby waives demand, presentment, protest and notice of
nonpayment, and further waives the benefit of all valuation, appraisal and
exemption laws.

(c) Borrower hereby waives the benefit of any law that would otherwise restrict
or limit Agent, Administrative Agent or any Lender or any affiliate of Agent,
Administrative Agent or any Lender in the exercise of its right, which is hereby
acknowledged and agreed to, to set-off against the Liabilities that are due and
payable, without notice at any time upon the occurrence and during the
continuance of an Event of Default, any indebtedness, matured or unmatured,
owing by Agent, Administrative Agent or any Lender or such affiliate of Agent,
Administrative Agent or any Lender to Borrower, including, without limitation
any Deposit Account at Agent, Administrative Agent or any Lender or such
affiliate. Borrower waives every defense, counterclaim (other than counterclaims
which would be waived if not made) or set-off which Borrower may now have or
hereafter may have to any action by Agent, Administrative Agent and Lenders in
enforcing this Agreement or the Other Agreements and/or any of the Liabilities,
or in enforcing Agent’s rights in the Collateral and ratifies and confirms
whatever Agent, Administrative Agent and Lenders may do in accordance with the
terms hereof and agrees that Agent, Administrative Agent and Lenders shall not
be liable for any error in judgment or mistakes of fact or law except for
Agent’s, Administrative Agent’s or any Lender’s gross negligence or willful
misconduct.

(d) TO THE EXTENT PERMITTED BY LAW, BORROWER HEREBY WAIVES ALL RIGHTS TO NOTICE
AND HEARING OF ANY KIND PRIOR TO THE EXERCISE BY AGENT OR ANY LENDER OF ITS
RIGHTS TO REPOSSESS THE COLLATERAL OF BORROWER WITHOUT JUDICIAL PROCESS OR TO
REPLEVY, ATTACH OR LEVY UPON SUCH COLLATERAL.

(e) Agent’s, Administrative Agent’s and/or Lenders’ failure, at any time or
times hereafter, to require strict performance by Borrower of any provision of
this Agreement or any of the Other Agreements shall not waive, affect or
diminish any right of Agent, Administrative Agent or any Lender thereafter to
demand strict compliance and performance therewith. Any suspension or waiver by
Agent or any Lender of an Event of Default under this Agreement or any default
under any of the Other Agreements shall not suspend, waive or affect any other
Event of Default under this Agreement or any other default under any of the
Other Agreements, whether the same is prior or subsequent thereto and whether of
the same or of a different kind or character. No delay on the part of Agent,
Administrative Agent or any Lender in the exercise of any right or remedy under
this Agreement or any Other Agreement shall preclude other or further exercise
thereof or the exercise of any right or remedy.

3

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first written above.

 
 
APAC CUSTOMER SERVICES, INC.
By /s/ George H. Hepburn III
 
Title Senior Vice President and CFO
 
Address: Six Parkway North
Deerfield, Illinois 60015

  LASALLE BANK NATIONAL ASSOCIATION, as Agent By /s/ Andrew Heinz Title First
Vice President

  LASALLE BANK NATIONAL ASSOCIATION, as Administrative Agent By /s/ Andrew Heinz
Title   First Vice President

  LASALLE BANK NATIONAL ASSOCIATION, as a Lender By /s/ Andrew Heinz Title First
Vice President Address: 135 South LaSalle Street     Chicago, Illinois
60603-4105 Term Loan Commitment: $15,000,000





4